RESOLUCIÓN
En conformidad con el Art. 4.004 de la Ley Núm. 201 de 22 de agosto de 2003, conocida como la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003 (4 L.P.R.A. sec. 24 et seq.), se aprueba el Reglamento del Tribunal de Apelaciones, que acompaña esta Resolución. Este Reglamento tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo

*445REGLAMENTO DEL TRIBUNAL DE APELACIONES
PARTE I EL TRIBUNAL
Regla 1 — Título; autoridad para adoptarlas
Estas reglas se conocerán y se citarán como Reglamento del Tribunal de Apelaciones, y regirán los procedimientos ante dicho tribunal.
Estas reglas las adopta el Tribunal Supremo conforme a la autoridad concedídale por el Art. V de la Constitución del Estado Libre Asociado de Puerto Rico y lo dispuesto en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, Ley Núm. 201 de 22 de agosto de 2003, según enmendada.
Comentario:
Se ajusta el lenguaje de esta regla a las disposiciones de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
Regla 2 — Interpretación; propósitos
Estas reglas se interpretarán de modo que propicien un sistema de justicia que provea acceso para atender los re-clamos de la ciudadanía, que sea sensible a la realidad particular de los distintos componentes de nuestra socie-dad y que informe a la ciudadanía sobre sus derechos y responsabilidades, conforme a los propósitos dispuestos en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
A tales fines, este Reglamento está dirigido a:
(1) Ofrecer acceso fácil, económico y efectivo al tribunal, eliminando obstáculos y barreras que impidan im-partir justicia apelativa a los ciudadanos con reclamos válidos.
(2) Promover la efectiva, rápida y uniforme adjudi-*446cación de casos complejos, procedimientos especiales o asuntos que ameriten atención particular.
(3) Implantar el principio rector de que las contro-versias judiciales se atiendan en los méritos y no se deses-timen los recursos por defectos de forma o de notificación que no afecten los derechos de las partes.
(4) Facilitar la comparecencia efectiva de ciudada-nos por derecho propio e in forma pauperis.
(5) Establecer mecanismos y sistemas eficientes para la clasificación de recursos, el movimiento de los casos y el término de su resolución.
Comentario:
Esta regla sustituye la Regla 2 del Reglamento del Tribunal de Circuito de Apelaciones de 1996 (Reglamento del TCA de 1996).
Las disposiciones de esta regla han sido adoptadas se-gún los propósitos enunciados en la Exposición de Motivos y en las disposiciones pertinentes de la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003 so-bre los fines y propósitos que la guían (Arts. 1.002, 4.002, 4.004 y 5.008), así como en las normas jurisprudenciales del Tribunal Supremo interpretativas del Reglamento del TCA de 1996.
Regla 3 — Organización y sello
(A) Este tribunal intermedio apelativo se conocerá como el Tribunal de Apelaciones de Puerto Rico, se com-pondrá del número de Jueces y Juezas dispuesto por ley, su sede y su Secretaría estarán en la ciudad de San Juan y se organizará conforme a lo dispuesto por la ley y este Reglamento.
(B) El sello del Tribunal de Apelaciones de Puerto Rico será similar al adoptado para el Tribunal Supremo, susti-tuyéndose el nombre de éste por el de aquél.
*447Comentario:
Esta regla corresponde a la Regla 3 del Reglamento del TCA de 1996. Dispone también el nuevo nombre del Tribunal de Apelaciones, según lo dispone el Art. 2.001 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
Todas las disposiciones de este Reglamento como los de otros cuerpos reglamentarios y leyes, deberán adoptar el cambio de nombre y sustituir “Tribunal de Circuito de Ape-laciones” por “Tribunal de Apelaciones”.
Regla 4 — Administración
(A) A tenor del Poder Constitucional que le confiere el Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, el Juez Presidente o Jueza Presidenta desig-nará a un Juez Administrador o Jueza Aministradora, y aquellos Jueces Administradores Auxiliares y Juezas Ad-ministradoras Auxiliares que sean necesarios, quienes des-empeñarán sus cargos a discreción del Juez Presidente o Jueza Presidenta y serán responsables de la administra-ción y el buen funcionamiento del Tribunal de Apelaciones.
(B) En cuanto a lo no provisto en estas reglas o en cualesquiera otras reglas y reglamentos aplicables para el funcionamiento administrativo del Tribunal de Apelacio-nes, el Juez Presidente o Jueza Presidenta, o por su dele-gación, el Director Administrativo o Directora Admisnis-trativa de los Tribunales, o el Juez Administrador o la Jueza Administradora, dictarán las órdenes y las reglas de aplicación general.
En cualquier asunto relacionado con la administración del personal del Tribunal de Apelaciones, estas reglas se consideran supletorias al Reglamento de Administración del Sistema de Personal de la Rama Judicial.
(C) La designación del Juez Administrador o la Jueza Administradora y de cualquier Juez Administrador Auxi-*448liar o Jueza Administradora Auxiliar será por el término de dos años, a menos que el Juez Presidente o Jueza Pre-sidenta disponga otra cosa.
(D) El Juez Presidente o Jueza Presidenta podrá rele-var de sus funciones administrativas al Juez Administra-dor o Jueza Administradora, o a cualquier Juez Adminis-trador Auxiliar o Jueza Administradora Auxiliar, cuyo término no haya vencido, a solicitud de éstos o cuando, a su juicio, las necesidades del servicio lo exijan así.
(E) El Juez Administrador o Jueza Administradora, asistido o asistida por el Juez Administrador Auxiliar o Jueza Administradora Auxiliar, será responsable, por dele-gación del Juez Presidente o de la Jueza Presidenta, de la gestión administrativa del Tribunal de Apelaciones. El Juez Administrador o Jueza Administradora tendrá, entre otras, las funciones siguientes:
(1) Hacer que se cumplan los sistemas y procedi-mientos administrativos establecidos por el Tribunal Supremo, por el Juez Presidente o la Jueza Presidenta, o por el Director Administrativo o la Directora Administrativa de los Tribunales.
(2) Establecer y hacer cumplir los procedimientos administrativos relativos a las áreas susceptibles de regla-mentación uniforme para el Tribunal de Apelaciones para las cuales no se haya dispuesto en este Reglamento o por norma del Tribunal Supremo, del Juez Presidente o de la Jueza Presidenta, o de la Oficina de Administración de los Tribunales. El Juez Administrador o Jueza Administra-dora deberá notificar inmediatamente de ello al funciona-rio o funcionaría, o a la entidad correspondiente.
(3) Estar sujeto a y colaborar con la Oficina de Ad-ministración de los Tribunales en la implantación de toda medida administrativa que se disponga para fines del de-sarrollo y mejoramiento del sistema.
*449(4) Desempeñar las funciones y responsabilidades administrativas que le sean delegadas por el Juez Presi-dente o la Jueza Presidenta, o por el Director Administra-tivo o la Directora Administrativa de los Tribunales.
(5) Hacer recomendaciones al Juez Presidente o la Jueza Presidenta y al Director Administrativo o Directora Administrativa de los Tribunales sobre todo asunto diri-gido a facilitar, acelerar y uniformar los sistemas y proce-dimientos administrativos en el Tribunal de Apelaciones.
(6) Coordinar la utilización de los recursos huma-nos y fiscales asignados al Tribunal de Apelaciones, de forma que propenda a la eficiencia del sistema.
(7) Adoptar las medidas administrativas internas que sean necesarias para proveer un acceso fácil, econó-mico y efectivo al tribunal, y para agilizar el trámite de los casos y la pronta disposición de los asuntos judiciales.
(8) Permitir la comparecencia efectiva y económica de partes que comparezcan por derecho propio o in forma pauperis mediante procedimientos y mecanismos especia-les, incluyendo la preparación de formularios a tales fines.
(9) Rendir los informes periódicos requeridos por el Juez Presidente o la Jueza Presidenta, por el Tribunal Supremo o por el Director Administrativo o la Directora Ad-ministrativa de los Tribunales.
(10) Distribuir y supervisar, con sujeción a este Re-glamento y a las normas que sobre este particular adopte el Juez Presidente o la Jueza Presidenta, los asuntos judi-ciales y la carga de trabajo entre los paneles.
(11) Designar Jueces y Juezas sustitutos o reasig-nar recursos a otros paneles para atender los asuntos judi-ciales cuando sea necesario por razón de inhibiciones, re-cusaciones, vacaciones, enfermedad o ausencia de un Juez o una Jueza, previa aprobación del Juez Presidente o la Jueza Presidenta.
*450(12) Establecer planes de trabajo especiales, en ca-sos de renuncia, jubilación o retiro de un Juez o de una Jueza, para hacer viable la atención de todos los asuntos pendientes. Tales planes de trabajo podrán incluir el relevo del Juez o la Jueza del trabajo en panel por un término que no exceda de treinta días laborables.
(13) Diseñar informes para recopilar información sobre la labor del Juez o la Jueza, los paneles, el tiempo transcurrido en la resolución de los casos y la forma de su disposición.
(14) Dictar las órdenes necesarias para la solución rápida de los casos que no han recibido una determinación final en el término de dos años de presentados.
Comentario:
Esta regla corresponde a la Regla 4 del Reglamento del TCA de 1996. Las disposiciones en cuanto a la administra-ción directa del Tribunal de Apelaciones por el Juez Presi-dente o Jueza Presidenta, o por el Director Administrativo o la Directora Administrativa de los Tribunales, obedecie-ron al establecimiento inicial de este tribunal. Por lo tanto, se atemperan las disposiciones de administración a las cir-cunstancias actuales, teniendo siempre la facultad el Juez Presidente o la Jueza Presidenta de designar como Juez Administrador o Jueza Administradora a la persona que entienda deba administrar el Tribunal, quien desempe-ñará el cargo a su discreción.
Los subincisos (7), (8), (12) y (14) del inciso (E) de esta regla incorporan responsabilidades y funciones del Juez Administrador o Jueza Administradora, a fin de adoptar las guías de la nueva ley de la Judicatura, esto es, proveer acceso fácil y económico al tribunal. Así también, permitir que se atiendan los asuntos judiciales con mayor eficiencia y efectividad, asunto cubierto también en la Regla 8.
Específicamente, los subincisos (7) y (8) acogen la direc-*451triz del Art. 4.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, de que las reglas que adopte el Tribunal Supremo deberán permitir el acceso fácil, económico y efectivo al Tribunal de Apelaciones y per-mitir la comparecencia efectiva de partes que comparezcan por derecho propio e in forma pauperis.
Regla 5 — El Secretario o Secretaria
El Secretario o Secretaria del Tribunal de Apelaciones será responsable del buen manejo de su oficina con la ayuda del personal bajo su supervisión. Su oficina estará abierta al público desde las ocho y treinta de la mañana hasta las cinco de la tarde, pero el tribunal se considerará siempre abierto a los fines de expedir cualquier resolución, sentencia o mandamiento. El Secretario o Secretaria podrá ampliar el horario de apertura al público o implantar un horario extendido mediante cualquier mecanismo apro-piado para permitir la presentación de escritos, de forma que las partes hagan efectiva su comparecencia, en protec-ción de sus derechos. El Secretario o Secretaria estará au-torizado o autorizada para aumentar las horas de oficina a todos los empleados y empleadas, o a algunos de ellos, cuando así lo requiera el trabajo del tribunal. El Secretario o Secretaria estará a cargo de las funciones siguientes:
(A) Recibir y archivar todo documento que se le pre-sente con tal objeto y guardar todos los expedientes con la debida seguridad.
(B) Estampar la fecha y la hora de presentación en todos los documentos que se presenten en la Secretaría.
(C) Velar por que todos los escritos que se presenten al tribunal cumplan con las disposiciones de este Reglamento. Cuando cualquier escrito no cumpla con dichas disposiciones, el Secretario o Secretaria informará el hecho a la parte presentante, a su abogado o abogada para que, de no tratarse de exigencias jurisdiccionales, tenga *452oportunidad para corregir la deficiencia dentro de un tiempo razonable. El Secretario o Secretaria no tendrá au-toridad para rechazar documento alguno por incumpli-miento con requisitos impuestos por ley o por reglamento.
(D) Sujeto a las indicaciones del Juez Administrador o Jueza Administradora, establecer sistemas para recopilar datos de los casos a su entrada al sistema recogiendo, entre otras, información sobre su naturaleza, la materia y el asunto de que trata, la Región Judicial de donde proviene, la agencia, la instrumentalidad o el organismo recurrido y si la comparecencia es por derecho propio o in forma pauperis.
(E) Llevar un registro de cada caso o asunto que se presente ante el tribunal de acuerdo con su naturaleza y con el formato que para este propósito seleccione el Juez Administrador o la Jueza Administradora. Toda la infor-mación a que se refiere el inciso (D), documento, incidente procesal, órdenes y decisiones formarán parte del registro del caso.
(F) Producir los informes del registro de casos que sean necesarios para la distribución de los recursos por Región Judicial, materia o características de los casos, o para preparar la información estadística que le requiera el Juez Administrador o la Jueza Administradora.
(G) Llevar el registro de aranceles pagados en recursos presentados tanto ante el Tribunal de Primera Instancia como en el Tribunal de Apelaciones, y preparar los infor-mes que se le requieran por tal concepto.
(H) Notificar a las partes de toda decisión del tribunal y dejar constancia de la fecha de su registro y de su notifi-cación a las partes.
(I) Preparar y expedir, bajo su firma y con el sello del tribunal, los mandamientos requeridos mediante sentencia o resolución que ordene a determinada persona cumplir *453con lo dispuesto por el tribunal. Igualmente, expedir el mandamiento al alguacil o alguacila para que éste o ésta notifique a determinada persona o personas cualquier de-cisión del tribunal.
(J) Archivar y conservar, en su debido orden, todos los pronunciamientos del tribunal y cualquier otro documento bajo su custodia.
(K) Incluir en los expedientes las copias de los recur-sos presentados ante el Tribunal Supremo como secuela de la decisión de un caso en el Tribunal de Apelaciones y el correspondiente mandato, así como informar prontamente a los Paneles correspondientes sobre la disposición final de los recursos presentados ante el Tribunal Supremo.
(L) Mantener dentro del tribunal el expediente original bajo su custodia o cualquier documento que forme parte de dicho expediente, excepto por orden del Juez Pre-sidente o Jueza Presidenta, del Juez Administrador o Jueza Administradora, o del Juez Administrador Auxiliar o Jueza Administradora Auxiliar.
(M) Expedir copias certificadas de los expedientes y documentos públicos bajo su custodia mediante una solici-tud y previo el pago de los derechos que fija la ley.
(N) Preparar un calendario de las vistas orales y otras vistas que el tribunal decida celebrar.
(O) Custodiar el sello del tribunal. Todos los documen-tos firmados por el Secretario o la Secretaria, en original o facsímil, que tengan estampado dicho sello, se considera-rán auténticos.
(P) Preparar informes estadísticos, entre otros, sobre el movimiento de los casos, la carga de trabajo por Panel y por Juez o Jueza, el tiempo transcurrido en la resolución de los casos y sobre los recursos desestimados y la causa de su desestimación.
*454(Q) Notificar al Juez Administrador o Jueza Adminis-tradora la relación de los casos que, en el término de dos años a partir de su presentación, no han recibido una de-terminación final.
(R) Desempeñar todas las demás funciones que se le asignen.
Comentario:
Esta regla corresponde a la Regla 5 del Reglamento del TCA de 1996.
Los incisos (B), (C), (D), (F), (G), (H), (J), (K), (L), (M) y (N) del Reglamento del TCA de 1996 fueron reorganizados para agruparlos según el tema o asunto que tratan, de modo que todos los incisos de la regla sigan un orden temático. Se revisó el inciso (B) para disponer que las de-ficiencias en los escritos que no traten sobre exigencias ju-risdiccionales, puedan ser corregidas por el abogado o la abogada, o por la parte presentante, en un tiempo razonable. El lenguaje adoptado es cónsono con lo dis-puesto en el Art. 4.004 de la Ley de la Judicatura del Es-tado Libre Asociado de Puerto Rico de 2003 de reducir el número de recursos desestimados por defectos de forma o de notificación y de proveer oportunidad razonable para la corrección de dichos defectos. Acorde con ello, se mantiene la disposición de la regla anterior al efecto de que el Secre-tario o la Secretaria no tendrá autoridad para rechazar documento alguno por incumplimiento con los requisitos de ley o de reglamento.
Por otro lado, la regla añade nuevos incisos y disposicio-nes para recoger los propósitos que motivaron la aproba-ción de la ley, específicamente en cuanto a los propósitos y objetivos del Tribunal de Apelaciones. A esos efectos, la re-gla establece medidas que permiten un acceso fácil, inme-diato, económico y efectivo a los ciudadanos con reclamos válidos y garantizan una solución rápida y económica de los casos. Estas son:
*4551. La Secretaría tendrá un horario de 8:30 a.m. a 5:00 p.m., lo cual permite que esté abierta al público durante el mediodía. El Secretario o la Secretaria podrá también am-pliar el horario de apertura al público o implantar un ho-rario extendido para permitir la presentación de escritos y la comparecencia efectiva de las partes (párrafo introduc-torio de la regla).
2. Se establece un sistema de recopilación de datos so-bre la Región Judicial o agencia de procedencia, materia y asunto del caso, entre otros, además de si la comparecencia es por derecho propio o in forma pauperis (incisos (D) y (E)). El Secretario o la Secretaria, por su parte, deberá producir los informes de dicho registro que sean necesarios para la distribución de los recursos por región judicial, ma-teria o características de los casos, según lo dispuesto en el Art. 4.007 de la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico de 2003 (inciso (F)).
3. El Secretario o la Secretaria deberá preparar infor-mes sobre el tiempo transcurrido en la resolución de los casos y sobre los recursos desestimados, y la causa de su desestimación, entre otros informes estadísticos (inciso (P)). Dichos informes tienen como propósito implantar los principios y objetivos de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 sobre una solución rápida de los casos (Art. 1.002) y de reducir al mínimo el número de recursos desestimados (Art. 4.004).
4. El Secretario o la Secretaria deberá notificar al Juez Administrador o Jueza Administradora la relación de los casos que al término de dos años de su presentación no hayan recibido una determinación final (inciso (Q)). Este inciso se adopta en cumplimiento con el Art. 5.008 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
Se añade también un inciso (G) para que el Secretario o Secretaria lleve un registro de los aranceles pagados en el *456procedimiento apelativo en casos que sean presentados tanto ante el Tribunal de Primera Instancia (TPI) como directamente en el Tribunal de Apelaciones, y prepare los informes que se le requieran por tal concepto. La regla anterior no disponía sobre el registro de aranceles, ya que al momento de su adopción no se habían aprobado las en-miendas a la Ley de Aranceles que establecieron el pago de aranceles para los recursos de apelación, certiorari y revi-sión administrativa, y los demás escritos y documentos que se presentan ante el tribunal apelativo. Este Reglamento aclara también en la Regla 14 el proceso de cancelación de aranceles cuando el recurso se presenta en el TPI, asunto que ha sido objeto de confusión y de diferentes normas administrativas.
Finalmente, se establece en un inciso separado el deber del Secretario o Secretaria de desempeñar todas las demás funciones que se le asignen, disposición que antes estaba recogida en el inciso (A) de la regla anterior.
Regla 6 — Término de operaciones del tribunal
El Tribunal de Apelaciones operará de forma continua durante todo el año. Los Jueces y Juezas podrán disfrutar sus vacaciones en forma compatible con las necesidades del servicio.
Comentario:
Esta regla corresponde a la Regla 6 del Reglamento del TCA de 1996.
A los fines de ampliar el acceso al tribunal, se modifica la regla que disponía un receso por dos meses, a la luz de la realidad vigente de que el Tribunal de Apelaciones opera de forma continua todo el año.
*457Regla 7 — Funcionamiento
(A) Paneles
(1) El Tribunal de Apelaciones funcionará en pane-les de no menos de tres Jueces y Juezas, y no más de siete Jueces y Juezas, designados por el Juez Presidente o Jueza Presidenta, cuyas sesiones y vistas podrán celebrarse en el Centro Judicial de la Región Judicial correspondiente del Tribunal de Primera Instancia donde se originó el asunto bajo su consideración, o según la determinación del Juez Presidente o Jueza Presidenta.
(2) El Juez Presidente o Jueza Presidenta desig-nará los Jueces y Juezas que compondrán los Paneles y designará a un Juez o a una Jueza del Panel para presidirlos. La composición de los Paneles y los casos asig-nados a los mismos podrán variar de acuerdo con las nece-sidades del servicio y de los recursos disponibles.
(3) El Juez Presidente o Jueza Presidenta desig-nará Paneles para atender los casos originados en las Re-giones Judiciales, pudiendo asignar uno o más Paneles a una o más Regiones Judiciales. Además, podrá designar dichos Paneles u otros para atender recursos por la mate-ria o las características de los casos, que podrán compren-der, entre otros, casos complejos, procedimientos especiales o asuntos que ameriten atención particular, tales como los reclamos de los ciudadanos que comparecen por derecho propio o in forma pauperis. A cada Panel se le asignará una identificación.
(4) Conforme sus prerrogativas constitucionales, recogidas en la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico de 2003, el Juez Presidente o Jueza Presidenta podrá asignar, según requerimientos del servi-cio, Jueces y Juezas del Tribunal de Apelaciones para labo-rar en el Tribunal de Primera Instancia, Jueces y Juezas del Tribunal de Primera Instancia para laborar en el Tri*458bunal de Apelaciones o de designarlos individualmente para atender un caso o asunto, o cualquier encomienda relacionada con la Rama Judicial.
(B) Asignación de casos
(1) Una vez constituidos los Paneles y clasificados los recursos presentados, el Juez Presidente o Jueza Presi-denta, o por delegación de éste o ésta, el Juez Administra-dor o Jueza Adinistradora asignará a cada Panel los recur-sos según su designación por Región Judicial, materia o características. El Presidente o Presidenta de cada Panel, a su vez, asignará sin dilación los recursos a sus miembros. El Juez Presidente o Jueza Presidenta aprobará las nor-mas internas para la asignación de casos, según aquí dispuesto.
Los Jueces y las Juezas del Panel que atendieren un asunto o recurso, continuarán constituidos en Panel hasta su resolución, sin perjuicio de sus responsabilidades en otros Paneles.
(2) Todos los Jueces y todas las Juezas de cada Panel intervendrán en el despacho y resolución de los asuntos sometidos. Los Jueces y las Juezas podrán acordar por es-crito, con la aprobación del Juez Administrador o Jueza Administradora, que se emitan resoluciones de despacho por mayoría. La expedición de un auto discrecional reque-rirá el voto de la mayoría de los Jueces y las Juezas. Las decisiones se identificarán como originadas en el Panel que las emite, haciendo constar los Jueces y las Juezas que lo componen.
(3) Las mociones de reconsideración se resolverán por el Panel compuesto por los mismos Jueces y Juezas que emitieron la decisión, asignándose la atención de éstas a un Juez distinto o a una Jueza distinta de quien suscribió la orden, resolución o sentencia.
(4) En situaciones procesales no previstas por las *459Reglas de Procedimiento Civil, de Procedimiento Criminal o por el Reglamento del Tribunal de Apelaciones, dicho foro apelativo encauzará el trámite de los casos en la forma que a su juicio sirva mejor los intereses de todas las partes, cuando ello no afecte los derechos de éstas.
(5) El Tribunal de Apelaciones tendrá la facultad para prescindir de términos no jurisdiccionales, escritos, notificaciones o procedimientos específicos en cualquier caso ante su consideración, con el propósito de lograr su más justo y eficiente despacho, y proveer el más amplio acceso al tribunal, de forma que no se impida impartir jus-ticia apelativa a los ciudadanos.
Comentario:
Esta regla corresponde a la Regla 7 del Reglamento del TCA de 1996. Esta regla dispone la organización, el funcio-namiento y la asignación de casos del Tribunal de Apelaciones. Se basa en las disposiciones de los Arts. 4.002, 4.007 y 5.005 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
(A) En conformidad con la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, el Tribunal de Apelaciones funcionará en Paneles de no menos de tres Jueces y Juezas, y no más de siete Jueces y Juezas desig-nados por el Juez Presidente o la Jueza Presidenta para atender los casos originados en las Regiones Judiciales. Se sustituye en virtud de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 el concepto de “Cir-cuitos” por “Región Judicial”, que es la forma en que está dividida la Rama Judicial para la atención de los casos.
Se contempla, además, la designación de Paneles para atender recursos por la materia o las características de los casos. La regla provee parámetros para la identificación de estos casos que podrán comprender casos complejos, proce-dimientos de leyes especiales o asuntos que ameriten aten-*460ción particular, como los casos presentados in forma pau-peris o por derecho propio.
La disposición que contempla la asignación de Jueces y Juezas del Tribunal de Apelaciones para laborar en el Tribunal de Primera Instancia proviene de la Regla 7(A)(4) del Reglamento del TCA de 1996, incorporada también en el Art. 2.009 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
(B) La asignación de casos se efectuará por el Juez Presidente o Jueza Presidenta, según lo dispuesto por la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, quien aprobará normas internas a tales efectos.
A tenor del principio de justicia apelativa accesible, justa y eficiente, se reitera la facultad del Tribunal de Ape-laciones para prescindir de términos no jurisdiccionales y de escritos en aras de dar el mayor acceso al tribunal.
Regla 8 — Trámite de los recursos
(A) El trámite previo al perfeccionamiento y someti-miento de los recursos por las partes se mantendrá bajo supervisión estricta y continua. El Juez Administrador o Jueza Administradora supervisará y asegurará que cada Presidente o Presidenta de Panel establezca los controles y métodos de supervisión necesarios para asegurar la pronta sumisión y disposición de los recursos asignados, el cum-plimiento con las normas de trámite, disposición y produc-tividad, y la evitación de dilaciones que entorpezcan la marcha de la justicia. Se establecerá un sistema de infor-mación adecuado que facilite el examen del movimiento de los casos y la disposición de los recursos.
(B) El tiempo promedio para decisión y dictamen de los casos sometidos ante la consideración de un Panel no excederá de sesenta días. Excepto en casos de extrema *461complejidad, el tiempo máximo no excederá de noventa días.
(C) Si dentro del término de dos años de presentado un caso no ha recibido una determinación final, el Presidente o Presidenta del Panel informará al Juez Administrador o Jueza Administradora la justificación para la tardanza en su resolución.
(D) Toda reconsideración será resuelta en un término no mayor de treinta días, contados a partir del momento en que la moción quede finalmente sometida.
Comentario:
Esta regla corresponde a la Regla 8 del Reglamento del TCA de 1996. La regla dispone para la más eficiente y rá-pida disposición de los recursos.
El inciso (C) recoge lo dispuesto en el Art. 5.008 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, para la atención de casos pendientes ante el Tribunal por más de dos años.
En el inciso (D) se aclaró el lenguaje, en atención a que las mociones de reconsideración actualmente interrumpen el término para acudir al Tribunal Supremo, por lo que no es necesario acogerla para resolverla. En la Regla 84(B), sobre mociones de reconsideración, se define cuándo éstas quedan sometidas.
Regla 9 — Inhibición; recusación; no intervención
(A) Los Jueces y Juezas que componen el Tribunal de Apelaciones deberán inhibirse y podrán ser recusados y rcusadas por las causas que establecen la ley y los Cánones de Ética Judicial. Los Jueces y Juezas deberán enviar al Juez Administrador o Jueza Administradora un listado con el nombre de los abogados y abogadas en cuyos casos o asuntos no participarán por causa de inhibición.
*462(B) Toda moción de recusación deberá presentarse por escrito y bajo juramento, exponiendo los hechos en que se funda, tan pronto el o la presentante advenga en conoci-miento de las razones que la motivan.
(C) Se dará traslado de la moción de recusación al Juez recusado o Jueza recusada. Este o ésta podrá inhi-birse motu proprio. Si decide no inhibirse, referirá el asunto al Juez Administrador o Jueza Administradora, pu-diendo consignar por escrito las razones para su decisión. El Juez Administrador o Jueza Administradora asignará la moción de recusación a otro Panel del Tribunal de Apela-ciones para su resolución final.
(D) Si procediera la inhibición o recusación de un Juez o de una Jueza en un caso, el Juez Administrador o Jueza Administradora podrá sustituir al Juez inhibido o recu-sado, o Jueza inhibida o recusada.
(E) Cuando un miembro de un Panel no pueda inter-venir en la decisión de algún asunto, el Juez Administra-dor o Jueza Administradora asignará otro Juez u otra Jueza para la consideración del recurso.
(F) Siempre que la inhabilidad de intervenir en un asunto surja por inhibición motu proprio de uno o de una de los miembros del Panel, el Juez o la Jueza deberá ex-presar los motivos específicos de la inhibición en una reso-lución escrita, la cual será notificada a las partes.
(G) En todo caso en que por inhibición, recusación o no intervención de un Juez o una Jueza se emita una Orden Administrativa en la que se reasigne el recurso a otro Panel o se sustituya el Juez o la Jueza, se notificará la Orden Administrativa a las partes.

Comentario:

Esta regla corresponde a la Regla 9 del Reglamento del TCA de 1996. Se incorpora el requisito de que la resolución *463escrita de inhibición y la Orden Administrativa del Juez Administrador o la Jueza Administradora a que se refiere esta regla se notifiquen a las partes. El procedimiento aquí establecido simplifica la labor administrativa de este tribunal, reduciendo la creación de Paneles especiales cuando se inhibe un Juez o una Jueza, pudiéndose en tales casos sus-tituirse al Juez inhibido o a la Jueza inhibida. Esta regla presenta un criterio para asignar casos y no para sustituir Jueces o Juezas.
Regla 10 — Decisión en los méritos
(A) El Panel correspondiente del Tribunal de Apelacio-nes resolverá los recursos ante su consideración mediante una resolución o sentencia, la cual incluirá una exposición de los fundamentos que apoyen su determinación, y cuando la naturaleza del recurso lo requiera, incluirá una relación de hechos, una exposición y un análisis de los asuntos planteados, o las conclusiones de derecho.
(B) El Juez o la Jueza que tenga el caso asignado o a quien como resultado del voto del Panel para la decisión del recurso le corresponda redactar la resolución o senten-cia, circulará su ponencia dentro del término de treinta días naturales desde la fecha del voto.
(C) Circulada la ponencia a los y las integrantes del Panel, lo que se hará en forma simultánea, éstos y éstas tendrán un término de diez días para expresar su interés en exponer su criterio por separado. En caso de que el voto particular sea fundamentado, se tendrá un término de quince días para circular el escrito que exponga la posición del Juez o la Jueza. Expirado el plazo de diez días o de quince días para expresarse por separado, toda ponencia que cuente con una mayoría de votos se certificará de inmediato.
(D) Las decisiones del Tribunal de Apelaciones las cer-tificará el Secretario o la Secretaria. En toda decisión de-*464berá constar la anuencia de los Jueces y Juezas que com-ponen el Panel o de la mayoría de éstos, así como la concurrencia o disidencia de alguno en el resultado. En tales casos, se hará constar la concurrencia o disidencia del Juez o de la Jueza al final del dictamen. De emitirse por escrito un voto concurrente, disidente o particular, éste será notificado conjuntamente con dicha decisión.
Comentario:
Esta regla corresponde a la Regla 10 del Reglamento del TCA de 1996.
Se elimina el inciso (D) anterior, sobre términos de la sesión, en virtud de lo dispuesto en la Regla 6, que trata de la operación continua del Tribunal. El inciso (D) de esta regla requiere que en toda decisión que se certifique por el Secretario o la Secretaria conste la anuencia de la mayoría de los Jueces y Juezas que componen el Panel; además, que cualquier voto concurrente, disidente o particular será notificado conjuntamente con dicha decisión. De esta ma-nera, quedan claros los procesos de revisión de la decisión y se evitan dilaciones innecesarias en la adjudicación.
Regla 11 — Forma de las decisiones; publicación y divul-gación
(A) El Tribunal de Apelaciones resolverá los casos atendidos en sus méritos mediante los vehículos procesales de sentencia y resolución.
(B) El término “sentencia” se refiere a la determina-ción final del tribunal en los méritos o por desestimación o desistimiento en cuanto a la apelación ante sí, en cuanto al recurso de revisión judicial que se atenderá como cuestión de derecho o en cuanto al recurso discrecional en el cual el tribunal ha expedido el auto solicitado.
(C) La desestimación de cualquier otro recurso por falta de jurisdicción, la determinación final del tribunal *465cuando éste deniega discrecionalmente el auto solicitado, la disposición de otros recursos mediante el archivo por desistimiento, con o sin perjuicio, o como sanción, se deno-mina “resolución”.
(D) Las sentencias y resoluciones del Tribunal de Ape-laciones estarán fundamentadas, podrán ser publicadas y podrán ser citadas con carácter persuasivo.
Comentario:
Esta regla corresponde a la Regla 11 del Reglamento del TCA de 1996 y a la Regla 43.1 de Procedimiento Civil.
Conforme la nueva Ley de la Judicatura del Estado Li-bre Asociado de Puerto Rico de 2003, la determinación final en los recursos de revisión judicial será mediante sen-tencia, ya que se atenderán como cuestión de derecho.
Regla 12 — Informes sobre la labor rendida
(A) Cada Juez o Jueza del Tribunal de Apelaciones mantendrá una relación del estado de los asuntos pendien-tes ante su consideración y someterá mensualmente al Juez Administrador o Jueza Administradora, con copia al Presidente o Presidenta de Panel, un informe de labor den-tro de los primeros diez días del mes siguiente. El Informe contendrá, entre otros, una relación de casos y asuntos asignados, los resueltos, la forma de su disposición, los pendientes de resolución al final del mes, la fecha en que los casos queden sometidos, el tiempo de sometidos y cual-quier otra información que se incorpore en el impreso que a esos efectos se prepare por el Juez Administrador o Jueza Administradora.
(B) Cada Presidente o Presidenta de Panel someterá aquellos informes sobre la labor de los Paneles que le sean requeridos por el Juez Administrador o Jueza Administra-dora, entre éstos, sobre el movimiento de los casos, las mo-ciones de reconsideración y los casos desestimados.
*466(C) El Juez Administrador o Jueza Administradora so-meterá al Juez Presidente o Jueza Presidenta los informes estadísticos sobre la labor rendida y el estado del Tribunal de Apelaciones con la frecuencia que éste o ésta tenga a bien requerirle.
Comentario:
Esta regla corresponde a la Regla 12 del Reglamento del TCA de 1996.
Con el propósito de tener información sobre el movi-miento de los casos y de que pueda tenerse más efectiva supervisión de su manejo, esta regla, en su inciso (B), dis-pone para la preparación de informes por los Presidentes o Presidentas de Paneles, incluyendo información sobre el tiempo de sometidos los casos, las mociones de reconside-ración y los casos desestimados. Esta información es nece-saria para el seguimiento del término en que se toma la decisión final y para determinar la forma de resolución de los casos por el Tribunal de Apelaciones. Véanse las Reglas 8 y 12.1.

Regla 12.1 —Norma de interpretación de las disposiciones sobre notificación y forma

Las disposiciones sobre los requisitos de notificación a las partes y al Tribunal, y los de forma dispuestos en el Reglamento del Tribunal de Apelaciones de 1996, en las Reglas de Procedimiento Civil, en las Reglas de Procedi-miento Criminal para los recursos de apelación, certiorari y de revisión judicial, deberán interpretarse deforma que se reduzcan al mínimo las desestimaciones de los recursos. Por causa debidamente justificada, el Tribunal de Apela-ciones deberá proveer una oportunidad razonable para la corrección de defectos de forma o de notificación que no afecten los derechos de las partes.
*467Comentario:
Se añade esta regla, que proviene del Art. 4.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, el cual dispone:
El Tribunal Supremo aprobará las reglas internas que regi-rán los procedimientos y la organización del Tribunal de Ape-laciones, las cuales tendrán como propósito principal proveer un acceso fácil, económico y efectivo a dicho Tribunal. El re-glamento interno del Tribunal de Apelaciones contendrá, sin limitarse a ello, reglas dirigidas a reducir al mínimo el número de recursos desestimados por defectos de forma o de notifica-ción, reglas que provean oportunidad razonable para la correc-ción de defectos de forma o de notificación que no afecten los derechos de las partes, y reglas que permitan la comparecen-cia efectiva de apelantes por derecho propio y en forma pauperis.
La disposición adoptada acoge también las normas ju-risprudenciales del Tribunal Supremo en casos de decisio-nes desestimatorias del Tribunal de Apelaciones.
Esta regla sirve de guía en cuanto a los requisitos y términos de notificación y forma incluidos en este Reglamento. La determinación de si se afectan o no los derechos de las partes es de naturaleza judicial.
PARTE II APELACIONES DE SENTENCIAS EN CASOS CIVILES
Esta parte gobernará el trámite de las apelaciones de sentencias en casos civiles al Tribunal de Apelaciones.
Regla 13 — Término para presentar la apelación
(A) Presentación de la apelación
Las apelaciones contra las sentencias dictadas en casos civiles por el Tribunal de Primera Instancia, se presenta-rán dentro del término jurisdiccional de treinta días conta-*468dos desde el archivo en autos de una copia de la notifica-ción de la sentencia.
En aquellos casos en que el Estado Libre Asociado de Puerto Rico, sus funcionarios y funcionarías, o una de sus instrumentalidades que no fuere una corporación pública, o en que los Municipios de Puerto Rico o sus funcionarios y funcionarías sean parte en un pleito, el recurso de apela-ción se formalizará, por cualquier parte en el pleito que haya sido perjudicada por la sentencia, presentando un es-crito de apelación dentro del término jurisdiccional de se-senta días, contados desde el archivo en autos de una copia de la notificación de la sentencia dictada por el tribunal apelado.
Si la fecha de archivo en autos de copia de la notifica-ción de la sentencia es distinta a la del depósito en el co-rreo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo.
(B) Notificación a las partes
(1) Cuándo se hará
La parte apelante notificará el recurso apelativo y los Apéndices dentro del término dispuesto para la presen-tación del recurso, siendo éste un término de estricto cumplimiento.
La parte apelante deberá certificar con su firma en el recurso, por sí o por conducto de su representación legal, la fecha en que se efectuó la notificación. Esta norma es aplicable a todos los recursos.
(2) Cómo se hará
La parte apelante notificará el recurso de apelación debidamente sellado con la fecha y hora de su presentación mediante correo certificado o servicio de entrega por em-presa privada con acuse de recibo. Podrá, además, utilizar los siguientes métodos sujeto a lo dispuesto en estas re-glas: correo ordinario, entrega personal, telefax o correo *469electrónico, siempre que el documento notificado sea copia fiel y exacta del documento original.
La notificación por correo se remitirá a los abogados o abogadas de las partes, o a las partes cuando no estuvie-ren representadas por abogado o abogada, a la dirección postal que surja del último escrito que conste en el expe-diente del caso. Cuando del expediente no surja una direc-ción y la parte estuviere representada por abogado o abo-gada, la notificación se hará a la dirección que de éste o ésta surja del registro que a esos efectos lleve el Secretario o Secretaria del Tribunal Supremo.
La notificación por entrega personal se hará po-niendo el documento en las manos de los abogados o abo-gadas que representen a las partes, en las de la parte, se-gún sea el caso, o entregarse en la oficina de los abogados o las abogadas a cualquier persona a cargo de la misma. De no estar la parte o las partes representadas por abogado o abogada, la entrega se hará en el domicilio o a la dirección de la parte o las partes según surja de los autos, o a cual-quier persona de edad responsable que se encuentre en la misma.
La notificación mediante telefax deberá hacerse al número correspondiente de los abogados o las abogadas que representen a las partes o al de las partes, de no estar representadas por abogado o abogada, cuando las partes a ser notificadas hubieren provisto tal número al tribunal y así surja de los autos del caso ante el Tribunal de Primera Instancia.
La notificación mediante correo electrónico deberá hacerse a la dirección electrónica correspondiente de los abogados o abogadas que representen a las partes o al de la partes, de no estar representadas por abogado o abogada, cuando las partes a ser notificadas hubieren provisto al tribunal una dirección electrónica y así surja de los autos del caso ante el Tribunal de Primera Instancia.
*470(3) Constancia de la notificación
Se considerará que la fecha de la notificación a las partes es la que conste en el certificado postal como la fe-cha de su depósito en el correo.
Si la notificación se efectúa por correo ordinario, la fecha del depósito en el correo se considerará como la fecha de la notificación a las partes.
Se considerará que la fecha de la notificación a las partes es la que conste del documento expedido por la em-presa privada que demuestre la fecha en que ésta recibió el documento para ser entregado a su destinatario.
Cuando la notificación se efectúa por correo ordina-rio, entrega personal, telefax o correo electrónico, será vá-lida si no hubiere controversia sobre la fecha de la notifi-cación ni sobre el hecho de haber sido recibida por su destinatario. Se entenderá que las partes que incluyan la información del número de telefax o la dirección electró-nica en los autos del caso ante el Tribunal de Primera Ins-tancia consienten a ser notificados por estos medios.
Cualquier parte o su abogado o abogada podrá darse por notificada haciéndolo así constar al tribunal.
Comentario:
Esta regla corresponde a la Regla 13 de Reglamento del TCA de 1996. El término para la presentación del escrito de apelación permanece inalterado. El cómputo del tér-mino de presentación se ajusta a lo dispuesto en la Regla 46 de Procedimiento Civil cuando la fecha del archivo en autos de una copia de la notificación y la de su depósito en el correo sean distintas.
Cónsono con lo dispuesto en la Regla 69(B), se dispone que la firma de la parte o su abogado o abogada en el re-curso constituye la certificación de haberse efectuado la *471notificación del recurso en la fecha indicada. La norma aplica a todos los recursos.
En cuanto a su notificación a las partes, se dispone que deberá hacerse dentro del término de presentar el recurso, pero para los efectos de la notificación es un término de estricto cumplimiento. La notificación del recurso debe in-cluir los Apéndices bajo cualquiera de los medios de notifi-cación, incluyendo los electrónicos.
La regla anterior sólo contempla tres medios para efec-tuar la notificación, a saber, por correo certificado con acuse de recibo, mediante un servicio similar de entrega personal con acuse de recibo y la entrega personal. En caso de entrega personal, se requiere certificar al tribunal ape-lativo la forma y circunstancias de tal diligenciamiento dentro de las cuarenta y ocho horas siguientes.
En cuanto a los medios para efectuar la notificación, el subinciso (2) añade el correo ordinario, el telefax y el correo electrónico como mecanismos válidos para notificar el es-crito a las partes, siempre que el documento notificado sea copia fiel y exacta del docúmento original. Si no existiere controversia con estos dos últimos medios, se incorporan al procedimiento apelativo algunos de los adelantos tecnoló-gicos de mayor uso hoy día. Én este caso, las partes a ser notificadas deben haber provisto tales números al TPI y este hecho debe surgir de los autos del caso ante dicho foro. Otro componente nuevo de la regla es el subinciso (3), que regula expresamente la forma en la cual se hará constar la notificación por los diferentes medios disponibles. Se dis-pone expresamente que la inclusión de la información so-bre los medios electrónicos ante el TPI, según surge de los autos, constituirá la anuencia de las partes a ser notifica-das por estos medios.
En resumen, el texto del inciso (B) de la regla amplía los medios para efectuar la notificación del escrito de apela-ción y su Apéndice.
*472Debe tenerse presente que conforme la Regla 12.1 el tribunal, por causa debidamente justificada, deberá pro-veer una oportunidad razonable a las partes para permitir la corrección de cualquier defecto en la notificación que no afecte los derechos de las partes.
Regla 14 — Presentación y notificación
(A) La apelación se formalizará presentando el original del escrito de apelación y tres copias en la Secretaría del Tribunal de Apelaciones o en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia apelada.
(B) De presentarse el original del recurso de apelación en la Secretaría del Tribunal de Apelaciones junto con el arancel correspondiente, la parte apelante deberá notificar la cubierta o primera página del escrito de apelación, debi-damente sellada con la fecha y hora de presentación, a la Secretaría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, dentro de las se-tenta y dos horas siguientes a la presentación del escrito de apelación. Este término será de cumplimiento estricto.
(C) De presentarse el recurso de apelación en la Secre-taría de la sede del Tribunal de Primera Instancia que haya dictado la sentencia apelada, la Secretaría del tribunal apelado retendrá una copia del escrito de apelación, sin Apéndice, y la parte apelante notificará a la Secretaría del Tribunal de Apelaciones, dentro de las cuarenta y ocho horas siguientes a la presentación del escrito de apelación, el original del escrito con el arancel cancelado y tres copias del mismo, debidamente selladas por la Secretaría de la sede del Tribunal de Primera Instancia, con la fecha y hora de presentación. En este caso, de enviarse por correo, la fecha del depósito del original y las tres copias en el correo se considerará como la de su entrega en la Secretaría del Tribunal de Apelaciones. El término aquí dispuesto será de cumplimiento estricto.
*473(D) Las mociones y cualesquiera otros escritos poste-riores relacionados con el recurso de apelación se presen-tarán solamente en la Secretaría del Tribunal de Apelacio-nes, en original y tres copias. Dichas mociones y escritos podrán enviarse por correo, pero en ese caso, si tuvieren términos jurisdiccionales para su presentación, deberán llegar dentro de dichos términos a la Secretaría del tribunal.
Tales mociones y escritos serán notificados simultánea-mente a las partes, y en la moción o escrito se certificará la forma en que se hizo la notificación.

Comentario:

Esta regla corresponde a la Regla 14 del Reglamento del TCA de 1996.
El texto de la regla introduce cambios en el número de las copias del recurso que deben presentarse, las que se reducen a tres. En lugar de la copia a entregarse al tribunal apelado se entregará sólo copia de la cubierta o de la primera página debidamente sellada. Estos cambios propi-cian economía al ciudadano en el proceso apelativo. Los cambios al número de copias y sobre la página a entregar al tribunal apelado se han incorporado en las reglas sobre otros recursos, mociones y escritos. El original del escrito de apelación y sus copias podrán presentarse, como hasta ahora, en la Secretaría del Tribunal de Apelaciones, en cuyo caso la notificación al TPI será dentro de las setenta y dos horas siguientes a la presentación del escrito de apela-ción, o en la Secretaría del Tribunal de Primera Instancia que dictó la sentencia, permaneciendo en este caso la pre-sentación del escrito al Tribunal de Apelaciones en cua-renta y ocho horas.
Otro cambio es que de presentarse el escrito en el tribunal apelado, la Secretaría de ese tribunal cancelará el arancel de presentación en el original. De este modo, se asegura el cumplimiento con el requisito de aranceles al *474momento de la presentación y se evita que los sellos no cancelados se extravíen antes de que lleguen al tribunal apelativo. El envío al Tribunal de Apelaciones del escrito original con el arancel cancelado recae sobre la parte ape-lante; con éste acompañará las tres copias debidamente selladas con la fecha y hora de presentación. La Secretaría del tribunal apelado retendrá una copia del escrito, la que constituirá su notificación del recurso. La Secretaría del Tribunal de Apelaciones será la que prepare el informe de sellos cancelados, incluyendo los cancelados por el TPI en recursos del Tribunal de Apelaciones, según la Regla 5(G).
Si la parte apelante opta por presentar el escrito direc-tamente en la Secretaría del Tribunal de Apelaciones, ten-drá un término de setenta y dos horas, en lugar de cua-renta y ocho horas, para notificar al tribunal apelado. La práctica indica que no es necesario notificar al TPI todo el escrito y sus Apéndices, pues lo necesario es que se tenga constancia de la presentación del recurso dentro del tér-mino para apelar.
Regla 15 — Certificación de notificación
La parte apelante certificará al Tribunal de Apelaciones en el escrito de apelación el método mediante el cual noti-ficó a las partes y el cumplimiento con el término dispuesto para ello.
La parte apelante podrá certificar al tribunal en una moción suplementaria cualquier cambio en cuanto a la cer-tificación original, dentro de los cuarenta y ocho horas si-guientes a la presentación del escrito de apelación. El tér-mino aquí dispuesto será de cumplimiento estricto.

Comentario:

Esta regla corresponde a la Regla 15 del Reglamento del TCA de 1996.
*475Regla 16 —: Contenido del escrito de apelación en casos civiles
El escrito de apelación contendrá:
(A) Cubierta
La primera hoja del recurso constituirá la cubierta e indicará en su encabezamiento “Estado Libre Asociado de Puerto Rico”, “Tribunal de Apelaciones” y la Región Judicial de donde procede el recurso, y contendrá solamente lo siguiente:
(1) Epígrafe
El epígrafe del escrito de apelación contendrá el nombre de las partes en el orden en que aparecían en el Tribunal de Primera Instancia y se les identificará como “apelante” y “apelado” o “apelada”.
(2) Información sobre abogados o abogadas y partes
Se incluirá el nombre, la dirección, el teléfono, el nú-mero de telefax, la dirección electrónica, si se conocieran, y el número de colegiado o colegiada del abogado o abogada de la parte apelante, y del abogado o abogada de la parte apelada; o el nombre, la dirección y el teléfono de las par-tes, si éstas no estuvieren representadas por abogado o abogada, con indicación de que comparecen por derecho propio.
(3) Información del caso
Deberá, además, incluirse en la cubierta el número que se le asigne en el Tribunal de Apelaciones, la Sala que emi-tió la decisión, el número ante dicha Sala, la naturaleza del recurso, la materia y el Asunto.
(B) índice
Inmediatamente después, habrá un índice detallado de la solicitud y de las autoridades citadas conforme a lo dis-puesto en la Regla 75 de este Reglamento.
*476(C) Cuerpo
(1) Todo escrito de apelación contendrá numerados, en el orden aquí dispuesto, los requerimientos siguientes:
(a) En la comparecencia, el nombre de las par-tes apelantes.
(b) Las citas de las disposiciones legales que es-tablecen la jurisdicción y la competencia del tribunal.
(c) Una referencia a la sentencia cuya revisión se solicita, la cual incluirá el nombre y el número del caso, la Sala del Tribunal de Primera Instancia que la dictó y la Región Judicial correspondiente, la fecha en que fue dic-tada y la fecha en que se archivó en autos copia de su notificación. También, una referencia a cualquier moción, resolución u orden mediante las cuales se haya interrum-pido y reanudado el término para presentar el escrito de apelación. Además, se especificará cualquier otro recurso sobre el mismo caso o asunto que esté pendiente ante el Tribunal de Apelaciones o ante el Tribunal Supremo a la fecha de presentación.
(d) Una relación fiel y concisa de los hechos pro-cesales y de los hechos importantes y pertinentes del caso.
(e) Un señalamiento breve y conciso de los erro-res que ajuicio de la parte apelante cometió el Tribunal de Primera Instancia.
(f) Una discusión de los errores señalados, in-cluyendo las disposiciones de ley y la jurisprudencia aplicables.
(g) La súplica.
(2) El escrito de apelación será el alegato de la parte apelante. No se permitirá la presentación de un ale-gato o memorando de autoridades por separado. La argu-mentación y los fundamentos de derecho deberán incluirse en el cuerpo del escrito de apelación.
*477(D) Número de páginas
El escrito de apelación no excederá de veinticinco pági-nas, exclusive de la certificación de notificación, del índice y del Apéndice, salvo que el tribunal autorice un número mayor de páginas, conforme a lo dispuesto en la Regla 70(D).
(E) Apéndice
(1) El escrito de apelación, salvo lo dispuesto en el subinciso (2) de este inciso y en la Regla 74, incluirá un Apéndice que contendrá una copia literal de:
(a) las alegaciones de las partes, a saber, la de-manda principal, las demandas de coparte o de tercero y la reconvención, y sus respectivas contestaciones;
(b) la sentencia del Tribunal de Primera Instan-cia cuya revisión se solicita y la notificación del archivo en autos de copia de la misma;
(c) toda moción debidamente timbrada por el Tribunal de Primera Instancia, resolución u orden necesa-ria para acreditar la interrupción y reanudación del tér-mino para presentar el escrito de apelación y la notifica-ción del archivo en autos de copia de la resolución u orden;
(d) toda resolución u orden, y toda moción o es-crito de cualesquiera de las partes que forme parte del ex-pediente original en el Tribunal de Primera Instancia, en las cuales se discuta expresamente cualquier asunto plan-teado en el escrito de apelación, o que sean relevantes a éste;
(e) cualquier otro documento que forme parte del expediente original en el Tribunal de Primera Instan-cia y que pueda serle útil al Tribunal de Apelaciones para resolver la controversia.
(2) El Tribunal de Apelaciones, a petición de la parte apelante en el escrito de apelación, en moción o motu *478proprio, podrá permitir a la parte apelante la presentación de los documentos a que se refiere el subinciso (1) con pos-terioridad a la fecha de la presentación del escrito de ape-lación, dentro de un término de quince días contado a par-tir de la fecha de notificación de la resolución del tribunal que autoriza la presentación de los documentos.
La omisión de incluir los documentos del Apéndice no será causa automática de desestimación del recurso. De no autorizarse por el Tribunal de Apelaciones la presenta-ción de los referidos documentos dentro del término antes indicado, tal omisión podría dar lugar a la desestimación del recurso.
(3) Cuando la parte apelante interese que se consi-dere en apelación cualquier prueba admitida que no sea de fácil reproducción, solicitará su elevación mediante una moción, la que deberá presentar con su escrito inicial. Cuando la parte apelante plantee como error la exclusión indebida de alguna prueba, incluirá en un Apéndice sepa-rado una copia de la prueba ofrecida y no admitida.

Comentario:

Esta regla corresponde a la Regla 16 del Reglamento del TCA de 1996.
La regla incorpora cambios sustanciales. Establece una nueva cubierta que, además de la información sobre las partes y sus respectivos abogados o abogadas, contiene in-formación sobre la Región Judicial de donde procede el caso, su naturaleza, materia y asunto, e información sobre si la parte comparece por derecho propio. Así, desde su presentación, el Tribunal de Apelaciones recopilará infor-mación esencial necesaria para la clasificación del caso y su posterior asignación, manejo y seguimiento.
La presentación de los documentos en el Apéndice queda sujeta a las excepciones dispuestas tanto en la Regla 13(E)(2) como en la Regla 74. *479Otro cambio importante es el referente al Apéndice del recurso que deja de tener carácter jurisdiccional, siguiendo el mandato de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 (Arts. 4.002 y 4.004) de que se eliminen las barreras reglamentarias que han im-pedido impartir justicia apelativa a los ciudadanos con re-clamos válidos y de que se reduzcan al mínimo el número de recursos desestimados por defectos de forma y notificación. El Apéndice se presentará, como norma general, dentro del término para la presentación del recurso, pero se faculta al Tribunal de Apelaciones a permitir su presentación en una fecha posterior. Además, no se deses-timará automáticamente un recurso apelativo por la omi-sión de documentos en el Apéndice, ya que se permite la presentación posterior de cualquier documento omitido en el Apéndice, a petición del apelante en el escrito, en moción o por actuación del tribunal, dentro del término de quince días a partir de la resolución del tribunal que autoriza a la parte los documentos omitidos, salvaguardando así los de-rechos de las partes a la justicia apelativa. Además, a tenor de la Regla 12.1, el tribunal dará oportunidad a las partes de corregir cualquier defecto de forma del recurso.
Las directrices jurisprudenciales del Tribunal Supremo sentaron pauta para las normas estatutarias específicas de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 que dan base a los cambios incorpora-dos a esta regla. Véase, entre otros, Román et als. v. Román et als., 158 D.P.R. 163 (2002).
Se eliminan, por repetitivos, los requisitos sobre el Apéndice que están incluidos en la Regla 74.
Regla 17 — Apelaciones conjuntas o consolidadas
Si dos o más personas tuvieren derecho a apelar una sentencia y sus derechos fueren tales que la acumulación fuere factible, podrán presentar un escrito de apelación *480conjunto y podrán comparecer subsiguientemente como una sola parte apelante. Las apelaciones de una sentencia podrán ser consolidadas por orden del Tribunal de Apela-ciones, expedida por iniciativa propia, a solicitud de parte o por estipulación de quienes sean partes en distintas apelaciones.

Comentario'.

Esta regla corresponde a la Regla 17 del Reglamento del TCA de 1996.
Regla 18 — Efecto de la presentación del escrito de apelación en casos civiles
(A) Suspensión
Una vez presentado el escrito de apelación, se suspen-derán todos los procedimientos en el Tribunal de Primera Instancia respecto a la sentencia, o parte de la misma, de la cual se apela, o a las cuestiones comprendidas en ella, salvo orden en contrario expedida por iniciativa propia o a solicitud de parte por el Tribunal de Apelaciones, pero el Tribunal de Primera Instancia podrá proseguir el pleito en cuanto a cualquier cuestión no comprendida en la apelación.
(B) Cuándo no se suspenderá
No se suspenderán los procedimientos en el Tribunal de Primera Instancia cuando la sentencia dispusiere la venta de bienes susceptibles de pérdida o deterioro. En ese caso el Tribunal de Primera Instancia podrá ordenar que dichos bienes sean vendidos y su importe depositado hasta tanto el tribunal de apelación dicte sentencia.
No se suspenderán los efectos de una decisión apelada, salvo una orden en contrario expedida por el Tribunal de Apelaciones, por iniciativa propia o a solicitud de parte, cuando ésta incluya cualesquiera de los remedios siguien-tes:
*481(1) una orden de injunction, de mandamus o de ha-cer o desistir;
(2) una orden de pago de alimentos;
(3) una orden sobre custodia o relaciones filiales.
Comentario:
Esta regla corresponde a la Regla 18 del Reglamento del TCA de 1996.
Regla 19 — Reproducción de la prueba oral
(A) Cuando la parte apelante haya señalado algún error relacionado con la suficiencia de la prueba testifical o con la apreciación errónea de ésta por parte del tribunal apelado, someterá una transcripción, una exposición esti-pulada o una exposición narrativa de la prueba.
(B) La parte apelante deberá acreditar, dentro del tér-mino de diez días siguientes a la presentación de la apela-ción, que el método de reproducción de la prueba oral que utilizará es el que propicia la más rápida dilucidación del caso, pudiendo el tribunal determinar el método que al-cance esos propósitos.
(C) El tribunal podrá imponer costas y sanciones a la parte o a su abogado o abogada de determinar que obsta-culizaron el logro de la reproducción de la prueba oral y ocasionaron retraso en cuanto a la solución del recurso. Asimismo, podrá imponer sanciones a cualquier parte o a su abogado en los casos en que intencionalmente se le haya hecho una representación incorrecta al Tribunal de Apela-ciones sobre el contenido de la prueba testifical.
Regla 20 — Transcripción; exposición estipulada; expo-sición narrativa
La reproducción de la prueba oral mediante transcrip-ción se hará conforme las disposiciones de la Regla 76 y *482mediante exposición narrativa o exposición estipulada, conforme las disposiciones de la Regla 76.1.

Comentario:

Las Reglas 19 y 20 sustituyen las anteriores Reglas 19 y 20 sobre exposición, prueba testifical estipulada y exposi-ción narrativa de la prueba, respectivamente.
Se modifica el requisito del orden de prelación de los medios de reproducción anteriores, debiendo la parte ape-lante acreditar al tribunal que el método que utilizará es el que propicia la más rápida dilucidación del caso, en el tér-mino dispuesto en la Regla 76. Siempre el tribunal puede determinar el método que estime que alcance esos propósitos.
La exposición estipulada y la exposición narrativa no son el método más eficaz en todos los casos, según dicta la experiencia en los procedimientos ante el Tribunal de Apelaciones. La transcripción parcial o total bajo los con-troles que establezca el tribunal puede proveer un procedi-miento más efectivo y rápido.
En lugar de repetir las disposiciones sobre exposición narrativa y estipulada en las partes correspondientes de todos los recursos, se ha incluido una disposición general como Regla 76.1, a la que se hace referencia en esta regla, al igual que en el caso del procedimiento de transcripción dispuesto en la Regla 76.
Regla 21 — Alegato suplementario
Cuando se cuestione la apreciación de la prueba hecha por el Tribunal de Primera Instancia, el apelante podrá presentar un alegato suplementario treinta días después de la presentación de la exposición estipulada o narrativa de la prueba, o de la transcripción, con el propósito de ha-cer referencia a las porciones de la exposición o de la trans-cripción que sean relevantes a sus señalamientos de error. *483El apelante indicará al Tribunal, al presentar la exposición o transcripción de prueba, que presentará un alegato suplementario.
Comentario:
Esta regla corresponde a la Regla 21 del Reglamento del TCA de 1996. Se añade que conjuntamente con la presen-tación de la exposición narrativa o estipulada, o la trans-cripción, el apelante debe indicar al tribunal que presen-tará un alegato suplementario.
Regla 22 — Alegato de la parte apelada
La parte apelada deberá presentar su alegato dentro de los treinta (30) días siguientes a la presentación del escrito de apelación. Dicho alegato podrá incluir un Apéndice con aquellos documentos no incluidos por el apelante en su Apéndice que estime necesarios y pertinentes para la aten-ción de los errores planteados.
En aquellos casos en que una porción de la prueba oral presentada ante el Tribunal de Primera Instancia va a ser traída ante la consideración del Tribunal de Apelaciones, los treinta días para presentar el alegato del apelado co-menzarán a contarse desde que se presenta la exposición narrativa de la prueba o la transcripción de evidencia de-bidamente aprobada por el foro de instancia, cuando ello sea requerido.
Cuando la parte apelante presente el alegato suplemen-tario que se dispone en la Regla 21, la parte apelada podrá presentar un alegato de réplica dentro de los treinta días siguientes, a los únicos efectos de refutar lo expuesto en aquél.
El alegato de la parte apelada cumplirá con las exigen-cias dispuestas en la Regla 73 de este Reglamento.

*484
Comentario'.

Esta regla corresponde a la Regla 22 del Reglamento del TCA de 1996.
PARTE III APELACIONES DE SENTENCIAS EN CASOS CRIMINALES
Esta parte gobernará el trámite de las apelaciones de sentencia en casos criminales ante el Tribunal de Apelaciones.
Regla 23 — Término para presentar la apelación
(A) Presentación de la apelación
La apelación de cualquier sentencia final dictada en un caso criminal originado en el Tribunal de Primera Instan-cia se presentará dentro del término de treinta días si-guientes a la fecha en que la sentencia haya sido dictada. Este término es jurisdiccional, pero si dentro del término indicado se presentare una moción de nuevo juicio fundada en las Reglas 188(e) y 192 de Procedimiento Criminal, o una moción de reconsideración fundada en la Regla 194 de Procedimiento Criminal, según enmendada, el escrito de apelación podrá presentarse dentro de los treinta días si-guientes a aquel en que se notificare al acusado o acusada la orden del tribunal que deniega la moción de nuevo juicio o adjudica la moción de reconsideración.
(B) Notificación de la apelación
La notificación de la presentación del escrito de apela-ción al Fiscal de Distrito o a la Fiscal de Distrito, y al Procurador General o Procuradora General, se efectuará mediante entrega personal, por correo certificado con acuse de recibo o mediante un servicio similar de entrega por una compañía privada con acuse de recibo, dentro del término de treinta (30) días dispuesto para la presentación *485del recurso, siendo éste un término de cumplimiento estricto.
La fecha y hora de depósito en el correo, de envío por correo certificado o por servicio similar de entrega con acuse de recibo, se tomará como la fecha y hora de la notificación.
La notificación podrá efectuarse por los otros medios en la forma y bajo los requisitos dispuestos en la Regla 13(B) de este Reglamento.
Comentario:
Esta regla corresponde a la Regla 23 del Reglamento del TCA de 1996.
Se incorporan los medios de notificación y sus requisitos dispuestos para las apelaciones civiles. El término de la notificación al Fiscal de Distrito o a la Fiscal de Distrito y al Procurador General o Procuradora General será de cum-plimiento estricto, en lugar de jurisdiccional.
Regla 24 — Presentación y notificación al tribunal
(A) La apelación se formalizará presentando el original del escrito de apelación y tres copias en la Secretaría del Tribunal de Apelaciones. Será responsabilidad de la parte apelante notificar a la Secretaría del Tribunal de Primera Instancia que dictó la sentencia, dentro de las cuarenta y ocho horas siguientes a la presentación del escrito de ape-lación, una copia de tal escrito debidamente sellada con la fecha y hora de su presentación. El término aquí dispuesto será de cumplimiento estricto.
(B) La apelación podrá formalizarse también presen-tando en el Tribunal de Primera Instancia que dictó la sen-tencia el original de dicho escrito. En ese caso, el apelante deberá notificar a la Secretaría del Tribunal de Apelacio-nes, dentro de las cuarenta y ocho horas siguientes a la presentación del escrito de apelación, ya sea mediante en-trega personal o por correo, tres copias del escrito de ape-*486¡ación debidamente selladas con la fecha y hora de presentación. El término aquí dispuesto será de cumpli-miento estricto.
(C) Las mociones y cualesquiera otros escritos posterio-res relacionados con el recurso de apelación, se presenta-rán solamente en la Secretaría del Tribunal de Apelaciones en original y tres copias. Dichas mociones y escritos podrán enviarse por correo, pero en ese caso, si tuvieren términos jurisdiccionales para su presentación, deberán llegar den-tro de dichos términos a la Secretaría del Tribunal.
Tales mociones y escritos serán notificados simultánea-mente a las partes en el recurso, y en la moción o escrito se certificará la forma en que se hizo la notificación. No será necesaria la notificación al Fiscal de Distrito o a la Fiscal Distrito de tales mociones y escritos posteriores, salvo que el tribunal o una regla aplicable disponga lo contrario.

Comentario-.

Esta regla corresponde a la Regla 24 del Reglamento del TCA de 1996.
Se reduce a tres el número de copias del recurso y las mociones a ser presentadas en el Tribunal de Apelaciones. Por la naturaleza de este recurso, se mantienen inaltera-dos los términos de notificación del recurso al Tribunal de Primera Instancia.
Regla 25 — Apelaciones conjuntas o consolidadas
Si dos o más personas tuvieren derecho a apelar una sentencia y sus derechos fueran tales que la acumulación fuere factible, podrán presentar un escrito de apelación conjunto y podrán comparecer subsiguientemente como una sola parte apelante. Las apelaciones de una sentencia podrán ser consolidadas por orden del Tribunal de Apela-ciones expedida por iniciativa propia o a solicitud de parte.

*487
Comentario:

Esta regla corresponde a la Regla 25 del Reglamento del TCA de 1996.
Regla 26 — Contenido del escrito de apelación en casos criminales
(A) Cubierta
La cubierta contendrá solamente la Región Judicial de donde procede el recurso, el epígrafe del caso y el nombre, la dirección, el teléfono, el número de fax, la dirección del correo electrónico, si la tuviere, y el número de colegiación del abogado o abogada de la parte apelante, los del fiscal o de la fiscal que intervino en el caso y los del Procurador General o Procuradora General. Si la parte apelante no estuviere representado por un abogado o abogada, deberá indicar que comparece por derecho propio e incluir su dirección y teléfonos.
(B) Epígrafe
El escrito de apelación en casos criminales contendrá en el epígrafe el nombre o nombres de las partes apelantes en el orden en que aparecían en el Tribunal de Primera Ins-tancia, y se les identificará como apelante o apelantes, y al Estado como apelado.
(C) Cuerpo
(1) Se hará constar el nombre de las partes apelan-tes en la comparecencia.
(2) Se hará una referencia a la sentencia de la cual se apela, la Sala del Tribunal de Primera Instancia que la dictó y la fecha en que lo hizo o la fecha de notificación de la resolución de una moción que hubiera interrumpido el plazo apelativo dispuesto en las Reglas de Procedimiento Criminal.
*488(3) Se identificará cualquier otro recurso sobre el mismo caso o asunto que se encuentre pendiente a la fecha de presentación.
(4) Se incluirá un señalamiento breve y conciso de los errores en que se fundamenta la apelación.
(5) Se informará si la persona convicta se encuen-tra en libertad bajo fianza, en probatoria o recluida en una institución penal.
(D) Número de páginas
El escrito de apelación no excederá de tres páginas, exclusive de la cubierta y la certificación de notificación, salvo que el tribunal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D).
Comentario:
Esta regla corresponde a la Regla 26 del Reglamento del TCA de 1996.
Se incorpora la solicitud expresa de información sobre comparecencia por derecho propio.
De acuerdo con las disposiciones del Art. 4.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 y de la Regla 12.1, deberá proveerse oportunidad para la corrección de defectos de forma y notificación.
Regla 27 — Efecto de la presentación de un escrito de apelación en un caso criminal
(A) Suspensión de la ejecución de la sentencia
La presentación de un escrito de apelación respecto a una sentencia condenatoria en un caso criminal originado en el Tribunal de Primera Instancia, suspenderá la ejecu-ción de la sentencia únicamente en la situación en que el Tribunal de Primera Instancia o el tribunal apelativo haya fijado la fianza en apelación y ésta haya sido debidamente prestada.
*489(B) Cuándo no suspenderá
Una apelación no suspenderá los efectos de una senten-cia condenatoria cuando
(1) no se admita la prestación de fianza en apela-ción;
(2) una ley especial disponga que no se suspenderá, o
(3) la sentencia contenga una orden que disponga que la persona convicta quede en libertad a prueba. Mien-tras se resuelve la apelación, el tribunal sentenciador con-servará su facultad para modificar las condiciones de la libertad a prueba o para revocarla.
Comentario:
Esta regla corresponde a la Regla 27 del Reglamento del TCA de 1996.
Regla 28 — Contenido de los alegatos en casos criminales
(A) Presentación del alegato de la parte apelante
La parte apelante presentará su alegato dentro del tér-mino de treinta días de haberse elevado el expediente de apelación, salvo que el Tribunal de Apelaciones disponga de otra forma.
(B) Cubierta
La cubierta contendrá solamente la Región Judicial de donde procede el recurso, el epígrafe del caso, el nombre, la dirección, el teléfono, el número de fax, la dirección del correo electrónico, si la tuviere, y el número de colegiación del abogado o la abogada de la parte apelante, los del fiscal o de la fiscal que haya intervenido en el caso y los del Procurador General o Procuradora General. Si la parte apelante no estuviere representado por un abogado o una *490abogada, deberá indicar que comparece por derecho propio e incluir su dirección y teléfonos.
(C) Cuerpo
(1) Todo alegato contendrá numerados, en el orden aquí dispuesto, los requerimientos siguientes:
(a)El nombre de la parte apelante o apelantes y el número o números de los casos respecto a los cuales se apela.
(b) Las citas de las disposiciones legales que es-tablecen la jurisdicción y competencia del Tribunal de Ape-laciones, la sentencia de la cual se apela, indicando el nom-bre del Juez o Jueza, el número del caso, la sala del tribunal y la fecha en que se dictó la sentencia.
(c) Una relación fiel y concisa de los hechos del caso.
(d) Un señalamiento de los errores que a juicio de la parte apelante cometió el Tribunal de Primera Instancia.
(e) Una discusión de los errores planteados, in-cluyendo las citas y el análisis de las autoridades legales pertinentes.
(f) La súplica.
(g) Una certificación acreditativa del envío de copia del alegato al Fiscal de Distrito o a la Fiscal de Dis-trito y al Procurador General o Procuradora General.
(D) Número de páginas
El alegato y la réplica del Procurador General o Procu-radora General no excederán de veinticinco páginas, exclusive del índice, del Apéndice y de la certificación de notifi-cación, salvo que el tribunal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D).
*491(E) Alegato de El Pueblo
El alegato de réplica deberá cumplir con los requisitos de forma de la Regla 73 y se presentará al Tribunal de Apelaciones por El Pueblo dentro de un plazo de treinta días contados a partir de la fecha de presentación del ale-gato de la otra parte. Si la parte apelada o recurrida no está de acuerdo con la relación de hechos efectuada por la parte apelante o peticionaria, así lo hará constar e incluirá la propia. Si cuestiona, sobre la base de cualquier funda-mento, la autoridad del Tribunal de Apelaciones para con-ceder el remedio solicitado, discutirá tal asunto por separado. En el alegato de réplica sólo se discutirán los asuntos planteados por la parte apelante o peticionaria.

Comentario:

Esta regla corresponde a la Regla 28 del Reglamento del TCA de 1996.
Regla 29 — Trámite para la reproducción de la prueba oral en apelaciones y “certiorari” criminales
(A) Cuando la parte apelante o peticionaria estime que para resolver una apelación o un recurso de certiorari es necesario que el Tribunal de Apelaciones considere alguna porción de la prueba oral presentada ante el Tribunal de Primera Instancia, someterá, en conformidad con los re-querimientos que más adelante se exponen, uno de los do-cumentos siguientes o una combinación de ellos:
(1) transcripción
(2) exposición estipulada
(3) exposición narrativa
(B) La parte apelante o peticionaria deberá, en el tér-mino de diez días de la presentación de la Apelación, acre-ditar que el método de reproducción de la prueba oral que *492utilizará es el que propicie la más rápida dilucidación del caso, pudiendo el tribunal determinar el método que al-cance esos propósitos.
(C) Transcripción, exposición estipulada, exposición narrativa de la prueba
La reproducción de la prueba oral mediante transcrip-ción se hará conforme las disposiciones de la Regla 76 y cuando fuere mediante exposición estipulada o exposición narrativa, conforme las disposiciones de la Regla 76.1.

Comentario'.

Esta regla corresponde a la Regla 29 del Reglamento del TCA de 1996.
Al igual que en las apelaciones civiles, se consolidan las disposiciones sobre reproducción de la prueba oral me-diante exposición estipulada y exposición narrativa en la Regla 76.1.
Regla 30 — Solicitud de fianza en apelación
Después de convicta una persona acusada, si ésta enta-blare un recurso de apelación o de certiorari ante el Tribunal de Apelaciones, la solicitud de fianza en apelación se regirá por las disposiciones de la Regla 198 de Procedi-miento Criminal, según enmendada.

Comentario'.

Esta regla corresponde a la Regla 30 del Reglamento del TCA de 1996.

Regla 30.1 —Apelaciones de confinados y de indigentes

(A) Cuando el apelante se encontrare recluido en una institución penal o institución de otra naturaleza bajo cus-todia del Sistema Correccional y apelare por derecho pro-pio, la apelación se formalizará entregando el escrito de *493apelación dentro del término para apelar a la autoridad que lo tiene bajo custodia. Dicha autoridad vendrá obli-gada a presentar inmediatamente el escrito de apelación en la Secretaría del tribunal que dictó la sentencia y copia del mismo en el tribunal de sentenciador o en el Tribunal de Apelaciones, en cuyo caso remitirá copia del mismo al tribunal apelado. Al recibo del escrito de apelación, el Se-cretario o Secretaria del tribunal sentenciador o del Tribunal de Apelaciones lo notificará al Fiscal de Distrito o a la Fiscal de Distrito y al Procurador General o Procuradora General.
(B) Si el confinado o confinada entregara el escrito de apelación a los funcionarios o funcionarias de la institución con tiempo para ser recibido en el tribunal apelado o en el Tribunal de Apelaciones antes de vencer el término para apelar, y dichos funcionarios o funcionarias dejan de darle curso, tal entrega equivale a una presentación del escrito de apelación dentro del término para iniciar el recurso y a la notificación al Fiscal o a la Fiscal y al Procurador General o a la Procuradora General.
Comentario:
Los incisos (A) y (B) corresponden sustancialmente a la Regla 195 de Procedimiento Criminal. Se amplía su al-cance para que cubra a confinados o personas recluidas en instituciones de otra naturaleza, además de la penal.
PARTE IV CERTIORARI
Regla 31 — En general
El recurso de certiorari se formalizará mediante la pre-sentación de una solicitud de certiorari dentro de los tér-minos y en la forma provista por la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 y este Reglamento.

*494
Comentario'.

Esta regla corresponde a la Regla 31 del Reglamento del TCA de 1996.
Regla 32 — Término para presentar el recurso de “certiorari”
(A) El recurso de certiorari para revisar las sentencias en los casos de convicción por alegación de culpabilidad se formalizará mediante la presentación de una solicitud den-tro de los treinta días siguientes a la fecha en que se haya dictado la sentencia recurrida. Este término es jurisdiccional.
(B) El recurso de certiorari para revisar las resolucio-nes dictadas por el Tribunal de Primera Instancia, por vir-tud del procedimiento especial dispuesto en el Art. 18.006 de la Ley Núm. 81 de 30 de agosto de 1991, según enmen-dada, conocida como la “Ley de Municipios Autónomos del Estado Libre Asociado de 1991”, se formalizará mediante la presentación de una solicitud dentro de los diez días siguientes al archivo en autos de una copia de la notifica-ción de la resolución dictada por el Tribunal de Primera Instancia. El término aquí dispuesto es de carácter jurisdiccional.
(C) El recurso de certiorari para revisar las resolucio-nes finales en procedimientos de jurisdicción voluntaria dictadas por el Tribunal de Primera Instancia se formali-zará mediante la presentación de una solicitud dentro de los treinta días siguientes a la fecha de archivo en autos de una copia de la notificación de la resolución u orden recurrida. Este término es jurisdiccional.
(D) El recurso de certiorari para revisar cualquier otra resolución u orden o sentencia final al revisar un laudo de arbitraje del Tribunal de Primera Instancia se formalizará mediante la presentación de una solicitud dentro de los treinta días siguientes a la fecha del archivo en autos de *495una copia de la notificación de la resolución u orden recurrida. Este término es de cumplimiento estricto.
Comentario:
Esta regla corresponde a la Regla 32 del Reglamento del TCA de 1996.
En la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 no se especifican las categorías de cer-tiorari que pueden presentarse ante el Tribunal de Apela-ciones en virtud de leyes especiales como se disponía en la anterior ley, sino que se indica que el Tribunal de Apelacio-nes tendrá competencia para revisar cualquier asunto se-gún determinado por ley especial. Ese lenguaje general cu-bre los asuntos especificados en esta regla a ser revisados mediante certiorari, así como cualesquiera otros que se determine por ley especial (Art. 4.006(e) de la Ley de la Ju-dicatura del Estado Libre Asociado de Puerto Rico de 2003).
En cuanto al punto de partida para el cómputo de treinta días a que se refiere el apartado (D), ha de tenerse presente la norma jurisprudencial de nuestro Tribunal Supremo a los efectos de que no es indispensable que exista un volante de notificación de la Secretaría del Tribunal de Primera Instancia para constatar la jurisdicción del Tribunal de Apelaciones cuando se recurre de un dictamen con-tenido en una minuta. El término transcurre a partir de la notificación de la minuta. Pueblo v. Rodríguez Ruiz, 157 D.P.R. 288 (2002). Además, en cuanto a dicho inciso (D), se recoge la norma jurisprudencial de que el mecanismo para que el Tribunal de Apelaciones revise las sentencias finales dictadas en laudos de arbitraje por el Tribunal de Primera Instancia es el certiorari. Hosp. del Maestro v. U.N.T.S., 151 D.P.R. 934 (2000).
Finalmente, debe tenerse presente, en cuanto a los tér-minos dispuestos en esta regla, la disposición de la Regla 46 de Procedimiento Civil y de la Regla 13 de este Regla-*496mentó a los efectos de que si la fecha de archivo en autos de una copia de la notificación de la sentencia, resolución u orden es distinta a la del depósito en el correo, el término se calculará a partir del depósito en el correo. La parte peticionaria deberá acreditar con el recurso la fecha en que se efectuó la notificación.
Regla 33 — Presentación y notificación
(A) Manera de presentarlo
El recurso de certiorari que se someta a la consideración del Tribunal de Apelaciones, y sus tres copias, podrá pre-sentarse en la Secretaría del Tribunal de Apelaciones o en la Secretaría de la sede del Tribunal de Primera Instancia en la cual se resolvió la controversia objeto de revisión.
Cuando el recurso de certiorari, junto con el arancel co-rrespondiente, sea presentado en la Secretaría del Tribunal de Apelaciones, la parte peticionaria deberá notificar con copia de la cubierta o de la primera página del recurso, debidamente sellada con la fecha y la hora de su presenta-ción, a la Secretaría del tribunal recurrido dentro de las setenta y dos horas siguientes a la presentación de la solicitud. Este término será de cumplimiento estricto. De presentarse el recurso de certiorari en la Secretaría de la sede del Tribunal de Primera Instancia en la cual se resol-vió la controversia objeto de revisión, la Secretaría del tribunal recurrido retendrá una copia del escrito de certiorari y la parte peticionaria notificará a la Secretaría del Tribunal de Apelaciones dentro de las cuarenta y ocho horas siguientes a la presentación de la solicitud, el original del escrito con el arancel cancelado y tres copias del mismo debidamente selladas por la Secretaría del tribunal recu-rrido, con la fecha y la hora de su presentación. El término aquí dispuesto será de cumplimiento estricto.
(B) Notificación del recurso a las partes
La parte peticionaria notificará la solicitud de certio-*497rari, debidamente sellada con la fecha y la hora de presen-tación, a los abogados o abogadas de récord, o en su de-fecto, a las partes, así como al Procurador General o Procuradora General, y al Fiscal de Distrito o a la Fiscal de Distrito en los casos criminales, dentro del término dis-puesto para la presentación del recurso. Este término será de cumplimiento estricto. Efectuará la notificación por co-rreo certificado con acuse de recibo o mediante un servicio similar de entrega personal por compañía privada con acuse de recibo. Cuando se efectúe por correo, se remitirá la notificación a los abogados o abogadas de las partes, o a las partes, cuando no estuvieren representadas por abo-gado o abogada, a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expediente no surja una dirección, de estar la parte repre-sentada por abogado o abogada, la notificación se hará a la dirección que de éste o ésta surja del registro que a esos efectos lleve el Secretario o Secretaria del Tribunal Supremo. La parte peticionaria certificará el hecho de la notificación en la propia solicitud de certiorari. La fecha del depósito en el correo se considerará como la fecha de la notificación a las partes. La notificación mediante entrega personal deberá hacerse en la oficina de los abogados o las abogadas que representen a las partes, entregándola a és-tos o éstas, o a cualquier persona a cargo de la oficina. De no estar la parte representada por abogado o abogada, se entregará en el domicilio o dirección de la parte o de las partes, según ésta surja de los autos, a cualquier persona de edad responsable que se encuentre en la misma. En caso de entrega personal, se certificarán la forma y las cir-cunstancias de tal diligenciamiento, lo que se hará dentro de las próximas cuarenta y ocho horas. El término aquí dispuesto será de cumplimiento estricto.
La notificación podrá efectuarse por los otros medios, en la forma y bajo los requisitos dispuestos en la Regla 13(B) de este Reglamento.

*498
Comentario:

Esta regla corresponde a la Regla 33 del Reglamento del TCA de 1996, sustituye el requisito de las cuatro copias del recurso por tres y dispone que cuando el recurso se pre-sente en el Tribunal de Apelaciones, sólo se notifica con copia de la cubierta o de la primera página del recurso debidamente sellada, dentro de las setenta y dos horas si-guientes, permaneciendo el término de cuarenta y ocho horas para la presentación al Tribunal de Apelaciones del recurso, cuando éste se presente ante el Tribunal de Pri-mera Instancia. En este último caso, la copia que se entre-gue al tribunal apelado no tiene que llevar el Apéndice, en aras de hacer más económico el proceso.
Se incorporan los medios de notificación y sus requisitos dispuestos para las apelaciones civiles.
Regla 34 — Contenido de la solicitud de “certiorari”
El escrito de certiorari contendrá:
(A) Cubierta
La primera hoja del recurso constituirá la cubierta, que indicará en su encabezamiento “Estado Libre Asociado de Puerto Rico”, “Tribunal de Apelaciones” y la Región Judicial de donde procede el recurso, y contendrá solamente lo siguiente:
(1) Epígrafe
El epígrafe del escrito de certiorari contendrá el nombre de todas las partes en el orden en que aparecían en el Tribunal de Primera Instancia y se les identificará como “parte peticionaria” y “parte recurrida”.
(2) Información sobre abogados o abogadas y partes
Se incluirá el nombre, la dirección, el teléfono, el número de telefax y la dirección del correo electrónico, si la tuviera, y el número de colegiación del abogado o abogada *499de la parte peticionaria y del abogado o abogada de la parte recurrida, o el nombre, la dirección y el teléfono de las par-tes si éstas no estuvieren representadas por abogado o abo-gada, con indicación de que comparecen por derecho propio.
(3) Información del caso
Deberá, además, incluirse en la cubierta el nú-mero que se le asigne en el Tribunal de Apelaciones, la Sala que resolvió la controversia objeto de revisión, el nú-mero ante dicha Sala, y la naturaleza, la materia y el asunto.
(B) índice
Inmediatamente después, habrá un índice detallado de la solicitud y de las autoridades citadas conforme a lo dispuesto en la Regla 75 de este Reglamento.
(C) Cuerpo
(1) Toda solicitud de certiorari contendrá nume-rados, en el orden aquí dispuesto, los requerimientos si-guientes:
(a) En la comparecencia, el nombre de las partes peticionarias.
(b) Las citas de las disposiciones legales que establecen la jurisdicción y la competencia del Tribunal.
(c) Una referencia a la decisión cuya revi-sión se solicita, la cual incluirá el nombre y el número del caso, la Región Judicial correspondiente y la Sala del Tribunal de Primera Instancia que la dictó, la fecha en que lo hizo y la fecha en que fue notificada; también, una referen-cia a cualquier moción, resolución u orden mediante las cuales se haya interrumpido y reanudado el término para presentar la solicitud de certiorari; además, se especificará cualquier otro recurso sobre el mismo caso que esté pen-*500diente ante el Tribunal de Apelaciones o ante el Tribunal Supremo a la fecha de presentación.
(d) Una relación fiel y concisa de los hechos procesales y materiales del caso.
(e) Un señalamiento breve y conciso de los errores que a juicio de la parte peticionaria cometió el Tribunal de Primera Instancia.
(f) Una discusión de los errores señalados, incluyendo las disposiciones de ley y la jurisprudencia aplicable.
(g) La súplica.
(2) No se permitirá la presentación de un me-morando de autoridades por separado. La argumentación y los fundamentos de derecho deberán incluirse en el cuerpo de la solicitud de certiorari.
(3) En caso de que en la solicitud de certiorari se plantee alguna cuestión relacionada con errores en la apreciación de la prueba o con la suficiencia de ésta, la parte peticionaria procederá conforme se dispone en la Re-gla 76.1, una vez se expida el auto o antes si así lo orde-nara el Tribunal.
De tratarse de una solicitud de certiorari para revisar sentencias en casos de convicción por alegación de culpabilidad bajo la Regla 32(A) del Reglamento, la parte peticionaria procederá conforme se dispone en la Regla 29.
(D) Número de páginas
La solicitud de certiorari no excederá de veinticinco páginas, exclusive de la certificación de notificación, del índice y del Apéndice, salvo que el tribunal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D) del Reglamento.
*501(E) Apéndice
(1) Salvo lo dispuesto en el subinciso (2) de este inciso y en la Regla 74, la solicitud incluirá un Apéndice que contendrá una copia literal de:
(a) Las alegaciones de las partes, a saber:
(i) en casos civiles, la demanda principal, la de coparte o de tercero y reconvención, con sus respecti-vas contestaciones;
(ii) en casos criminales, la denuncia y la acusación, si la hubiere.
(b) La decisión del Tribunal de Primera Ins-tancia cuya revisión se solicita, incluyendo las determina-ciones de hechos y las conclusiones de derecho en que esté fundada, si las hubiere, y la notificación del archivo en autos de una copia de la notificación de la decisión, si la hubiere.
(c)Toda moción debidamente sellada por el Tribunal de Primera Instancia, resolución u orden necesa-ria para acreditar la interrupción y reanudación del tér-mino para presentar la solicitud de certiorari, y la notifica-ción del archivo en autos de una copia de la resolución u orden.
(d)Toda resolución u orden, y toda moción o escrito de cualesquiera de las partes que forme parte del expediente original en el Tribunal de Primera Instancia, en los cuales se discuta expresamente cualquier asunto planteado en la solicitud de certiorari, o que sean relevan-tes a ésta.
(e)Cualquier otro documento que forme parte del expediente original en el Tribunal de Primera Instancia y que pueda ser útil al Tribunal de Apelaciones a los fines de resolver la controversia.
(2) El Tribunal de Apelaciones podrá permitir, a *502petición de la parte peticionaria en la solicitud de certio-rari, en moción o motu proprio a la parte peticionaria, la presentación de los documentos del Apéndice a que se re-fiere esta regla con posterioridad a la fecha de la presenta-ción del escrito de certiorari, dentro de un término de quince días contado a partir de la fecha de notificación de la resolución del tribunal que autoriza la presentación de los documentos.

Comentario:

Esta regla corresponde a la Regla 34 del Reglamento del TCA de 1996 con las siguientes modificaciones: se amplía la información requerida en la cubierta para identificar de-bidamente la naturaleza (certiorari civil o certiorari criminal), materia (daños y perjuicios; cobro de dinero) y asunto (resolución denegatoria de sentencia sumaria; incidente descubrimiento de prueba); se hace referencia a la Regla 76.1, en la cual se uniformó lo referente a la exposición estipulada o exposición narrativa para todos los recursos; se permite la presentación de los documentos del Apéndice con posterioridad a la presentación del escrito de certio-rari, a petición del peticionario o por actuación del tribunal, dentro del término de quince días a partir de la reso-lución del tribunal que autoriza a la parte la inclusión de dichos documentos.
El Apéndice estará sujeto a lo dispuesto en la Regla 34(E)(2) y en la Regla 74. Se eliminan por repetitivos los requisitos sobre el Apéndice que están incluidos en la Re-gla 74.
Regla 35 — Efecto de la presentación de la solicitud de “certiorari”
(A) En casos civiles
(1) La presentación de una solicitud de certiorari no suspenderá los procedimientos ante el Tribunal de Pri-mera Instancia, salvo una orden en contrario expedida por *503iniciativa propia o a solicitud de parte por el Tribunal de Apelaciones. La expedición del auto de certiorari suspen-derá los procedimientos en el Tribunal de Primera Instan-cia, salvo que el Tribunal de Apelaciones disponga lo contrario.
(2) Si la resolución recurrida dispusiera la venta de cosas susceptibles de pérdida o deterioro, el Tribunal de Primera Instancia podrá ordenar que se vendan las mis-mas y que se deposite su importe hasta que el Tribunal de Apelaciones resuelva el recurso.
(3) No se suspenderán los efectos de una decisión recurrida, salvo una orden en contrario expedida por ini-ciativa propia o a solicitud de parte por el Tribunal de Ape-laciones, que incluya cualquiera de los remedios siguien-tes:
(a) una orden de injunction, de mandamus o de hacer o desistir;
(b) una orden de pago de alimentos;
(c) una orden sobre custodia o relaciones filiales.
(B) En casos criminales
La presentación de una solicitud de certiorari para que se revise una sentencia condenatoria suspenderá la ejecu-ción de la sentencia una vez prestada fianza, excepto cuando la sentencia recurrida disponga que la parte con-victa quede en libertad a prueba, no se admita la presta-ción de fianza o una ley especial disponga que no se sus-penderá la misma. Mientras se sustancia el recurso de certiorari, el tribunal sentenciador conservará su facultad para modificar las condiciones de la libertad a prueba o para revocarla.
*504Comentario:
Esta regla corresponde a la Regla 35 del Reglamento del TCA de 1996.
Regla 36 — Mociones y escritos posteriores
Las mociones y cualesquiera otros escritos posteriores relacionados con el recurso de certiorari se presentarán so-lamente en la Secretaría del Tribunal de Apelaciones en original y tres copias. Dichas mociones y escritos podrán enviarse por correo, pero en este caso, de tener términos jurisdiccionales para su presentación, deberán llegar den-tro de dichos términos a la Secretaría del Tribunal.
Tales mociones y escritos serán notificados simultánea-mente a las partes y se certificará en la moción o escrito la forma en que se hizo la notificación. No será necesaria la notificación de tales mociones y escritos posteriores al Fiscal de Distrito o a la Fiscal de Distrito, salvo que el tribunal o una regla aplicable dispongan lo contrario.

Comentario'.

Esta regla corresponde a la Regla 36 del Reglamento del TCA de 1996.
Se sustituye el requisito de cuatro copias de los escritos por tres copias.
Regla 37 — Oposición a la expedición del auto de “certiorari”
(A) Dentro de los diez días siguientes a la notificación de la solicitud de certiorari, las demás partes podrán pre-sentar memorandos en oposición a la expedición del auto. Tales memorandos no excederán de veinticinco páginas, exclusive de la certificación de notificación, del índice y del Apéndice, salvo que el tribunal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D).
(B) El Apéndice, de incluirse, sólo contendrá copias de documentos que forman parte del expediente original del *505Tribunal de Primera Instancia y documentos que sean per-tinentes a la controversia.
(C) Todas las páginas del Apéndice se numerarán consecutivamente. Los documentos se organizarán en or-den cronológico. Además, el Apéndice contendrá un índice que indicará la página en que aparece cada documento.
(D) No será necesario incluir en el Apéndice de un me-morando en oposición un documento que ya ha sido in-cluido en el Apéndice de un escrito anterior dentro del mismo caso. En tal situación, toda referencia posterior a dicho documento indicará la página y el Apéndice correspondientes.

Comentario'.

Esta regla corresponde a la Regla 37 del Reglamento del TCA de 1996. Se elimina la segunda oración de la Regla 37(B), por estar comprendido su texto en la Regla 34(E)(2). El inciso (B) aclara que los documentos que se incluyan en la oposición deben ser los pertinentes a la controversia.
Regla 38 — Órdenes de mostrar causa; expedición del auto de “certiorari”
El Tribunal de Apelaciones tendrá facultad para emitir órdenes de mostrar causa luego de presentada la solicitud de certiorari y antes de decidir si se expide o no el auto. En tales casos, el procedimiento será el siguiente:
(A) Una vez notificada a las partes y al Tribunal de Primera Instancia, cuando lo determine el Tribunal de Apelaciones, la resolución que contiene la orden de mos-trar causa, la parte que deba mostrar causa expondrá su posición dentro del término dispuesto en la resolución. Igual término tendrá la otra parte para oponerse al escrito de mostración de causa contado a partir de la presentación del escrito de mostración de causa. Los escritos presenta-dos no excederán de veinticinco páginas, exclusive de la *506certificación de notificación, del índice y del Apéndice, salvo que el tribunal autorice un número mayor de páginas conforme a los dispuesto en la Regla 70(D).
(B) Cualquier moción posterior a dichos escritos en la que se discuta el recurso en sus méritos, o la orden para mostrar causa, podrá ser presentada sólo si el Tribunal de Apelaciones lo autoriza previamente.
(C) Expirado el plazo para presentar el escrito de mostración de causa, el Tribunal de Apelaciones podrá de-cidir si expide o no el auto, o si lo resuelve mediante sen-tencia o resolución fundamentada, según fuere el caso. Si el tribunal decide expedir el auto, podrá optar por resolver a base de los escritos presentados o seguir el procedimiento dispuesto en la Regla 39.

Comentario:

Esta regla corresponde a la Regla 38 del Reglamento del TCA de 1996.
La notificación al TPI de la copia de la resolución sólo se efectuará cuando lo determine el Tribunal de Apelaciones, puesto que este trámite de notificación mandatoria no re-sulta práctico.
Regla 39 — Alegatos
(A) El escrito inicial de certiorari será considerado como el alegato de la parte peticionaria. La parte recurrida deberá presentar su alegato no más tarde de los treinta días siguientes a la notificación de la expedición del auto.
(B) Cuando la parte peticionaria presente un alegato suplementario por haber mediado reproducción de la prueba oral, lo que deberá indicar previamente al tribunal conjuntamente con ésta, la parte recurrida podrá presen-tar un alegato de réplica dentro de los treinta días siguien-tes, a los únicos efectos de refutar lo expuesto por la peti-cionaria en su alegato suplementario.
*507(C)Los términos aquí dispuestos son prorrogables a solicitud de parte o por iniciativa propia del Tribunal de Apelaciones.

Comentario:

Esta regla corresponde a la Regla 39 del Reglamento del TCA de 1996. Se dispone que el escrito inicial será el ale-gato de la parte peticionaria, sustituyéndose “podrá ser” por “será” a tenor con la política de la simplificación y ce-leridad de los procedimientos ante el Tribunal de Apelaciones. La parte peticionaria deberá indicar al tribunal, al presentar la reproducción de la prueba oral, que presentará un alegato suplementario.
Regla 40 — Criterios para la expedición del auto de “certiorari”
El tribunal tomará en consideración los siguientes cri-terios al determinar la expedición de un auto de certiorari o de una orden de mostrar causa:
(A) Si el remedio y la disposición de la decisión re-currida, a diferencia de sus fundamentos, son contrarios a derecho.
(B) Si la situación de hechos planteada es la más indicada para el análisis del problema.
(C) Si ha mediado prejuicio, parcialidad o error craso y manifiesto en la apreciación de la prueba por el Tribunal de Primera Instancia.
(D) Si el asunto planteado exige consideración más detenida a la luz de los autos originales, los cuales deberán ser elevados, o de alegatos más elaborados.
(E) Si la etapa del procedimiento en que se pre-senta el caso es la más propicia para su consideración.
(F) Si la expedición del auto o de la orden de mos-trar causa no causan un fraccionamiento indebido del *508pleito y una dilación indeseable en la solución final del litigio.
(G) Si la expedición del auto o de la orden de mos-trar causa evita un fracaso de la justicia.
Comentario:
Esta regla corresponde a la Regla 40 del Reglamento del TCA de 1996.
PARTE V CERTIORARI DE CASOS ORIGINADOS EN LA COMISIÓN ESTATAL DE ELECCIONES
Regla 41 — En general
El recurso de certiorari para revisar las sentencias del Tribunal de Primera Instancia en revisión de las resolucio-nes, determinaciones u órdenes que emita la Comisión Es-tatal de Elecciones por virtud del Art. 1.016 de la Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, conocida como la “Ley Electoral de Puerto Rico”, se forma-lizará mediante la presentación de una solicitud de certio-rari dentro de los términos y en la forma provista por esta Parte.
El recurso de certiorari para revisar las sentencias del Tribunal de Apelaciones por el Tribunal Supremo, dictadas al amparo de esta Parte, se regirá por los términos y pro-cedimientos dispuestos en la Regla 21 del Reglamento del Tribunal Supremo.
Comentario:
Esta regla corresponde a la Regla 41 del Reglamento del TCA de 1996.
El Art. 1.017 de la Ley Electoral de Puerto Rico, Ley Núm. 4 de 20 de diciembre de 1977, según enmendada, dispone para la revisión ante el Tribunal de Apelaciones de *509las sentencias dictadas por el Tribunal de Primera Instan-cia en los procedimientos al amparo del Art. 1.016 de la Ley Electoral de Puerto Rico. La anterior Ley de la Judi-catura incluyó este recurso en la parte de competencia del Tribunal de Apelaciones, por lo que se entendió innecesario especificarlo en la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, disponiéndose en su lu-gar que el Tribunal de Apelaciones entenderá en cualquier otro asunto determinado por ley especial (Art. 4.006(e)). La Regla 32 de este Reglamento especifica los recursos de cer-tiorari, incluyendo el dispuesto en esta Parte.
Mediante los procedimientos establecidos a tenor de la Ley Electoral de Puerto Rico, las resoluciones, determina-ciones u órdenes de la Comisión Estatal de Elecciones (C.E.E.) se revisan mediante juicio de novo en el Tribunal de Primera Instancia. Éstas se revisan ante el Tribunal de Apelaciones mediante certiorari.
La Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 dispone en su Art. 3.002(d) que el Tribunal Supremo revisará mediante un recurso de certiorari, a ser expedido discrecionalmente, las sentencias y resolu-ciones del Tribunal de Apelaciones en el término dispuesto en las reglas procesales o en leyes especiales. La Regla 21 del Reglamento del Tribunal Supremo contiene las dispo-siciones especiales aplicables al recurso de certiorari, a ser presentado ante el Tribunal Supremo, para revisar las sen-tencias dictadas por el Tribunal de Apelaciones en virtud de lo dispuesto en el Art. 1.017 de la Ley Electoral de Puerto Rico, supra.
Regla 42 — Término para presentar el recurso
El recurso de certiorari para revisar las sentencias del Tribunal de Primera Instancia, descrito en la Regla 41 de este Reglamento, se formalizará mediante la presentación de una solicitud dentro del término jurisdiccional de diez días, contados a partir del archivo en autos de copia de la *510notificación de la sentencia recurrida. Cuando se presen-tare una moción de reconsideración ante el Tribunal de Primera Instancia, dicho término comenzará a contar desde el archivo en autos de copia de la notificación de la resolución que resuelve la moción de reconsideración.
La solicitud de certiorari constituirá el alegato de la parte peticionaria, a no ser que el Tribunal de Apelaciones provea otra cosa en conformidad con las Reglas 51 y 53 de este Reglamento.
Comentario:
Esta regla corresponde a la Regla 42 del Reglamento del TCA de 1996.
Regla 43 — Presentación y notificación
(A) Manera de presentarlo
Las solicitudes de certiorari que se sometan a la consi-deración del Tribunal de Apelaciones y sus tres copias po-drán presentarse en la Secretaría del Tribunal de Apelacio-nes o en la Secretaría de la sede del Tribunal de Primera Instancia en la cual se resolvió la controversia objeto de revisión.
Cuando la solicitud de certiorari sea presentada en la Secretaría del Tribunal de Apelaciones, la parte peticiona-ria deberá notificar a la Secretaría del tribunal recurrido, dentro de las cuarenta y ocho horas siguientes a la presen-tación de la solicitud, con una copia de la misma debida-mente numerada y sellada con la fecha y la hora de presentación.
Cuando la solicitud sea presentada en la Secretaría del tribunal recurrido, la parte peticionaria deberá notificar a la Secretaría del Tribunal de Apelaciones dentro de las cuarenta y ocho horas siguientes a la presentación de la solicitud, con tres copias de la misma debidamente sella-das por la Secretaría del tribunal recurrido y con la fecha y la hora de presentación.
*511Los términos aquí dispuestos son de cumplimiento estricto.
(B) Notificación del recurso a las partes
La parte peticionaria notificará la solicitud de certio-rari, debidamente sellada con la fecha y la hora de presen-tación, a los abogados o abogadas de récord o, en su de-fecto, a las partes, de forma simultánea a su presentación. Cuando la solicitud haya sido presentada en la Secretaría del Tribunal de Apelaciones, ésta contendrá el número de presentación. La notificación se efectuará de acuerdo con lo dispuesto en la Regla 48 de este Reglamento.

Comentario:

Esta regla corresponde a la Regla 43 del Reglamento del TCA de 1996. En relación con los métodos de notificación, la regla se refiere a la Regla 48 de este Reglamento.
Regla 44 — Forma de la solicitud de “certiorari” en casos originados en la Comisión Estatal de Elecciones
La forma de la solicitud de certiorari se regirá, en lo pertinente, por las disposiciones contenidas en la Regla 34 de este Reglamento.

Comentario:

Esta regla Corresponde a la Regla 44 del Reglamento del TCA de 1996.
Regla 45 — Efectos de la presentación de la solicitud de “certiorari” y de su expedición
(A) La presentación de una solicitud de certiorari no suspenderá los efectos de la sentencia ni los procedimien-tos ante el Tribunal de Primera Instancia, salvo una orden en contrario expedida por iniciativa propia o a solicitud de parte por el Tribunal de Apelaciones.
(B) La expedición del auto de certiorari suspenderá los *512efectos de la sentencia y los procedimientos en el Tribunal de Primera Instancia, salvo lo dispuesto en el inciso (C) de esta regla o cuando mediare una orden en contrario expe-dida por el Tribunal de Apelaciones, motu proprio o a peti-ción de parte.
(C) Cuando la sentencia recurrida incluya una orden de injunction, de mandamus o de hacer o desistir, no se suspenderán los efectos de dicha sentencia, salvo una or-den en contrario expedida motu proprio o a solicitud de parte por el Tribunal de Apelaciones.
Comentario:
Esta regla corresponde a la Regla 45 del Reglamento del TCA de 1996.
Regla 46 — Oposición a la expedición del auto de “certiorari”
(A) Términos para presentarla
(1) Dentro de los diez días siguientes a la notifica-ción de la solicitud de certiorari, las demás partes deberán presentar memorandos en oposición a la expedición del auto. Estos se considerarán para todos los efectos como los alegatos de los recurridos, a no ser que otra cosa provea el Tribunal de Apelaciones en conformidad con las Reglas 51 y 53 de este Reglamento.
(2) Cuando la solicitud de certiorari se presentare dentro de los treinta días anteriores a un evento electoral, las partes recurridas deberán presentar memorandos en oposición a la expedición del auto, dentro de los cinco días siguientes a la notificación de la solicitud. Éstos se consi-derarán, para todos los efectos, como los alegatos de los recurridos, a no ser que otra cosa provea el Tribunal de Apelaciones en conformidad con las Reglas 51 y 53 de este Reglamento.
(3) Cuando la solicitud de certiorari se presentare dentro de los cinco días anteriores a un evento electoral, las partes recurridas deberán presentar memorandos en *513oposición a la expedición del auto al día siguiente de la notificación de la solicitud, los cuales se considerarán, para todos los efectos, como los alegatos de los recurridos.
(B) Forma y contenido del escrito de oposición
(1) La forma y el contenido del escrito de oposición, en lo pertinente, se regirá por las disposiciones contenidas en la Regla 37 de este Reglamento.
(C) Notificación
La parte recurrida notificará el escrito de oposición a las demás partes de acuerdo con lo dispuesto en la Regla 48 de este Reglamento.
Comentario:
Esta regla corresponde a la Regla 46 del Reglamento del TCA de 1996.
Regla 47 — Mociones y escritos posteriores
Las mociones y cualesquiera otros escritos posteriores relacionados con el recurso de certiorari se presentarán so-lamente con autorización previa del tribunal. El original de las mismas y sus tres copias deberán ser presentados en la Secretaría del Tribunal de Apelaciones. En su orden que autoriza la presentación de dichos escritos, el tribunal dis-pondrá la forma en que los escritos deberán ser presenta-dos y notificados a las partes. En todo caso, la notificación a las partes será simultánea con la presentación del escrito y en la moción o escrito se certificará la forma en que se hizo la notificación, lo cual se efectuará de acuerdo con lo dispuesto en la Regla 48 de este Reglamento.

Comentario'.

Esta regla corresponde a la Regla 47 del Reglamento del TCA de 1996. Se sustituye el requisito de cuatro copias por tres copias.
*514Regla 48 — Notificación de los escritos
Todo escrito presentado al tribunal será notificado a las demás partes por correo certificado con acuse de recibo, mediante un servicio similar de entrega personal por com-pañía privada con acuse de recibo, mediante fax o entrega personal.
La parte certificará el hecho de la notificación en el pro-pio escrito. La fecha del depósito en el correo se conside-rará como la fecha de la notificación a las partes, pero la parte deberá asegurarse que la entrega se verifique al día siguiente. Cuando se efectúe por correo, se remitirá la no-tificación a los abogados o abogadas de las partes, o a las partes, cuando no estuvieren representadas por abogado abogada, a la dirección postal que surja del último escrito que conste en el expediente del caso. Cuando del expe-diente no surja una dirección, de estar la parte represen-tada por abogado o abogada, la notificación se hará a la dirección que de éste o ésta surja del registro que a esos efectos lleve el Secretario o Secretaria del Tribunal Supremo.
La notificación mediante entrega personal deberá ha-cerse en la oficina de los abogados o las abogadas que re-presenten a las partes, entregándola a éstos o éstas, o a cualquier persona a cargo de la oficina. De no estar la parte representada por abogado o abogada, se entregará en el domicilio o dirección de la parte o partes, según ésta surja del último escrito que conste en el expediente, a cual-quier persona de edad responsable que se encuentre en ella. En caso de entrega personal, se certificará la forma y las circunstancias de tal diligenciamiento, lo que se hará dentro de las próximas veinticuatro horas.
La notificación mediante fax deberá hacerse al número correspondiente de los abogados o las abogadas que repre-senten a las partes o a las partes, de no estar éstas repre-sentadas por abogado o abogada, según esta información surja del último escrito que conste en el expediente. En *515caso de notificación por fax, se certificará la forma y las circunstancias de la misma, lo cual se hará dentro de las próximas veinticuatro horas.
Cuando la notificación del escrito vaya a ser efectuada dentro de los treinta días anteriores a un evento electoral, se efectuará sólo personalmente o mediante fax, y siempre con notificación por teléfono.

Comentario'.

Esta regla corresponde a la Regla 48 del Reglamento del TCA de 1996.
Regla 49 — Trámite coetáneo a la decisión sobre expedición del auto de “certorari”; notificación
(A) El Tribunal de Apelaciones tendrá facultad para emitir órdenes de mostrar causa luego de presentada la solicitud de certiorari y antes de decidir si se expide o no el auto. En estos casos, el tribunal dispondrá en la orden el procedimiento que deberán seguir las partes en el trámite de mostración de causa. A no ser que otra cosa disponga el tribunal en su orden, la orden de mostrar causa no tendrá efecto alguno sobre la obligación de la parte recurrida en cuanto al término para presentar la oposición a la solicitud.
(B) No obstante lo expresado en el inciso anterior, en todo caso el tribunal podrá expedir el auto solicitado sin ulteriores procedimientos en cualquier momento luego de la presentación de la solicitud de certiorari.
(C) El Tribunal de Apelaciones decidirá sobre la expe-dición del recurso en un término no mayor de cinco días, contados a partir de la fecha en que se presente el último escrito relacionado a la orden de mostrar causa o luego de presentada la oposición del recurrido, según sea el caso.
(D) La decisión del Tribunal de Apelaciones sobre la expedición del auto de certiorari será notificada a las par-*516tes y al tribunal recurrido en conformidad con lo dispuesto en la Regla 71(B) de este Reglamento, por vía telefónica y fax dentro del término de veinticuatro horas de haberse emitido.

Comentario:

Esta regla corresponde a la Regla 49 del Reglamento del TCA de 1996.
Regla 50 — Autos originales
(A) En cualquier momento después de la presentación de la solicitud de certiorari, de entenderlo necesario para decidir si expide el recurso o para resolver el recurso en sus méritos, el Tribunal de Apelaciones podrá ordenar a la Se-cretaría del Tribunal de Primera Instancia que remita los autos originales.
(B) Cuando el Tribunal de Apelaciones ordene la remi-sión de los autos, la Secretaría del Tribunal de Apelaciones deberá notificar por teléfono a la Secretaría del Tribunal de Primera Instancia dicha orden. La Secretaría del Tribunal de Primera Instancia deberá remitir los mismos, certifica-dos, a la Secretaría del Tribunal de Apelaciones en un tér-mino no mayor de dos días a partir de la notificación, salvo que por razones justificadas el tribunal disponga un tér-mino distinto.
Comentario:
Este regla corresponde a la Regla 50 del Reglamento del TCA de 1996.
Regla 51 — Disposición del recurso
(A) Una vez se haya expedido el auto de certiorari, el Tribunal de Apelaciones podrá ordenar la presentación de escritos adicionales, la celebración de vistas orales o cual-*517quier otra providencia que entienda necesaria y tienda a la más rápida disposición del recurso.
(B) El Tribunal de Apelaciones deberá emitir su deci-sión en cuanto al recurso en un término no mayor de diez días, contados a partir del momento en que el mismo quede finalmente sometido.
No obstante, cuando se trate de un caso presentado al Tribunal de Primera Instancia dentro de los treinta días anteriores a un evento electoral, el Tribunal de Apelaciones deberá emitir su decisión en cuanto a la petición de certio-rari en un término no mayor de cinco días contados a par-tir de que el recurso quede finalmente sometido; cuando se trate de un caso presentado al Tribunal de Primera Instan-cia dentro de los cinco días previos a la celebración de un evento electoral, el Tribunal de Apelaciones deberá emitir su decisión en cuanto a la petición de certiorari dentro del término de veinticuatro horas contados a partir de que la misma quede finalmente sometida.
(C) Se archivará en autos copia de la notificación del dictamen dentro de las veinticuatro horas de haberse emi-tido la decisión. Esta notificación a las partes se hará por vía telefónica y fax el mismo día del archivo. Posterior a la notificación, la Secretaría del Tribunal de Apelaciones de-berá notificar la decisión en conformidad con lo dispuesto en la Regla 71(B) de este Reglamento.

Comentario:

Esta regla corresponde a la Regla 51 del Reglamento del TCA de 1996.
Regla 52 — Reconsideración; mandatos
(A) En todo caso, la parte adversamente afectada por la decisión del Tribunal de Apelaciones podrá presentar una moción de reconsideración dentro del término impro-*518rrogable de quince días, a contarse desde la fecha del ar-chivo en autos de copia de la notificación de la sentencia.
(B) El Tribunal de Apelaciones deberá decidir sobre la reconsideración en un término no mayor de cinco días a partir de la fecha de su presentación. Se archivará en autos copia de la notificación del dictamen dentro de las vein-ticuatro horas de haberse emitido la decisión. Esta notifi-cación a las partes se hará por vía telefónica y fax el mismo día del archivo. Posterior a la notificación, la Secretaría del Tribunal de Apelaciones deberá notificar la decisión en conformidad con lo dispuesto en la Regla 71(B) de este Reglamento.
(C) Cada parte podrá presentar sólo una moción de reconsideración.
(D) Transcurridos diez días desde el archivo en autos de copia de la notificación de la última providencia emitida por el tribunal, sin que se haya presentado una moción de reconsideración ni se haya notificado una solicitud de cer-tiorari ante el Tribunal Supremo, la Secretaría del Tribunal de Apelaciones enviará al tribunal recurrido el mandato.
Comentario:
Esta regla corresponde a la Regla 52 del Reglamento del TCA de 1996.
Regla 53 — Disposiciones generales
(A) En todo caso, el Tribunal de Apelaciones podrá, en atención a las circunstancias del caso ante su considera-ción, variar los términos y procedimientos dispuestos en esta Parte V para, en bien de la justicia, asegurar la tra-mitación y disposición más eficiente del mismo, sin menos-cabar los derechos sustantivos de las partes.
(B) Las disposiciones contenidas en la Parte V de este Reglamento regirán sólo la presentación y disposición de *519los recursos de certiorari en casos originados en la Comi-sión Estatal de Elecciones en conformidad con lo dispuesto en la Regla 41 de este Reglamento.
(C) Los asuntos no tratados en esta Parte que estén dispuestos en otras Partes de este Reglamento, aplicarán a la tramitación de los recursos de certiorari para revisar sentencias emitidas por el Tribunal de Primera Instancia en casos originados en la Comisión Estatal de Elecciones en tanto no conflijan con la celeridad que ameritan la aten-ción y disposición de los casos en los que están involucra-dos derechos electorales.
Comentario:
Esta regla corresponde a la Regla 53 del Reglamento del TCA de 1996.
PARTE VI HÁBEAS CORPUS Y MANDAMUS
Regla 54 — Aplicabilidad
Los procedimientos de hábeas corpus y mandamus se regirán por la reglamentación procesal civil, por las leyes especiales pertinentes y por estas reglas.

Comentario:

Esta regla corresponde a la Regla 54 del Reglamento del TCA de 1996.
Regla 55 — Contenido del escrito de hábeas corpus o “mandamus”; tramitación del recurso
(A) Cualquier petición para que el tribunal expida un recurso de hábeas corpus o mandamus contendrá numera-das, en el orden que aquí se dispone, las partes siguientes:
(1) Las citas de las disposiciones legales que esta-blecen la jurisdicción del tribunal y la Región Judicial a la *520que corresponde el recurso en conformidad con la ley y el inciso (G) de esta regla.
(2) Un breve resumen de los hechos.
(3) Un señalamiento breve y conciso de las contro-versias de derecho planteadas en la petición y de las dis-posiciones de la ley y de la jurisprudencia aplicables.
(4) Un argumento de las controversias planteadas.
(5) La súplica.
(B) En los casos en que el recurso de hábeas corpus o mandamus plantee alguna cuestión que trate sobre la co-misión de algún error por un tribunal, relacionado con la suficiencia o apreciación de la prueba oral, la parte peticio-naria procederá conforme lo disponen las Reglas 76 y 76.1 de este Reglamento.
(C) La cubierta de la petición contendrá solamente el epígrafe, el cual identificará a la parte peticionaria y a las partes contrarias como demandadas, y el nombre, la direc-ción, el teléfono, el número de fax, la dirección del correo electrónico, si lo tuviere, y el número de colegiación del abogado o abogada de la parte peticionaria, si alguno o alguna. Inmediatamente después, habrá un índice deta-llado de la petición que se ajustará a lo dispuesto en la Regla 75.
(D) Cualquier documento que se deba traer a la aten-ción del Tribunal de Apelaciones en esta etapa del procedi-miento, se unirá al final de la petición como Apéndice.
(E) La petición no excederá de veinticinco páginas, exclusive de la certificación de notificación, del índice y del Apéndice, salvo que el Tribunal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D).
(F) No se permitirá la presentación de un memorando de autoridades por separado, por lo que la argumentación *521y los fundamentos de derecho deberán ser incluidos en el mismo cuerpo de la petición.
(G) La petición se presentará en la Secretaría del Tribunal de Apelaciones y será asignada por el Juez Adminis-trador o Jueza Administradora, o el Juez Administrador Auxiliar o Jueza Administradora Auxiliar, según las nor-mas previamente establecidas, al Panel de la Región Judicial correspondiente al lugar donde se encuentre el peticionario. Se considerará impropia la presentación de una petición directamente a un Juez o una Jueza del Tribunal de Apelaciones, excepto en casos de extrema urgen-cia cuando ni el tribunal ni el Secretario o Secretaria estu-vieren disponibles. En tales casos, ese Juez o esa Jueza podrá ejercitar individualmente los poderes que le confiere la ley, pero cuando proceda deberá referir el caso al Panel correspondiente por conducto del Secretario o Secretaria.
(H) La resolución del Juez o Jueza que haya atendido el recurso en tales casos estará sujeta a revisión por el Panel de la Región Judicial correspondiente o el designado por el Juez Presidente o Jueza Presidenta a esos fines. Siempre que ello fuere solicitado por una parte interesada dentro de los diez días después del archivo en autos de la notificación de la resolución, dicho Panel revisará la reso-lución del Juez o Jueza y dictará lo que en derecho proceda.
(I) En todo caso en que el Tribunal de Apelaciones con-sidere que no se justifica el ejercicio de su jurisdicción, or-denará el traslado a la Sala del Tribunal de Primera Ins-tancia que corresponda. Tal orden no se considerará en forma alguna una adjudicación en los méritos.
(J) La parte peticionaria emplazará a todas las partes a tenor con las disposiciones de las Reglas de Procedi-miento Civil y de las leyes pertinentes. Cuando se trate de un recurso de mandamus dirigido contra un Juez o Jueza para que éste o ésta cumpla con un deber ministerial con relación a un caso que esté pendiente ante su considera-*522ción, el peticionario no tendrá que emplazar al Juez o Jueza de acuerdo con las disposiciones pertinentes de las Reglas de Procedimiento Civil. En estos casos, bastará con que el peticionario notifique al Juez o Jueza con copia del escrito de mandamus en conformidad con lo dispuesto en la Regla 13(B) de este Reglamento. También deberá notifi-car a las otras partes en el pleito que originó la petición de mandamus y al tribunal donde éste se encuentre pen-diente, en conformidad con la Regla 13(B).
(K) A menos que en el propio auto se disponga otra cosa, la parte peticionaria tendrá un plazo de diez días, contados desde el aviso de expedición, para presentar su alegato, y las demás partes, diez días para presentar el suyo a partir de la notificación del alegato de la parte peticionaria. Los alegatos se ajustarán a las disposiciones de la Regla 73. El tribunal podrá ordenar que las partes contrarias contesten las alegaciones de la petición dentro del plazo determinado. En tal caso, el plazo para presentar el alegato de la parte peticionaria comenzará a contar desde la fecha de la notificación de la contestación.
(L) Al expedir el auto preliminar o en cualquier mo-mento posterior, el Tribunal de Apelaciones determinará si se requiere la celebración de una vista, la cual se ventilará ante el Panel en pleno o ante cualesquiera de sus miembros. En ese caso, podrá nombrar un comisionado o tomar la acción que corresponda. En tales situaciones, no se excluirá el descubrimiento de prueba y se aplicarán las normas pertinentes de las Reglas de Procedimiento Civil y de Evidencia de la misma forma que en cualquier otro pro-cedimiento ante el Tribunal de Primera Instancia.

Comentario:

Esta regla corresponde a la Regla 55 del Reglamento del TCA de 1996. Implanta el contenido del Art. 4.006(d) de la Ley de la Judicatura del Estado Libre Asociado de Puerto *523Rico de 2003, sobre la competencia del Tribunal de Apela-ciones en estos recursos.
PARTE VII REVISIÓN DE DECISIONES ADMINISTRATIVAS
Regla 56 — En general
Esta parte gobernará el trámite de las revisiones de to-dos los recursos instados ante el Tribunal de Apelaciones para la revisión de las decisiones, los reglamentos, las ór-denes, las resoluciones y las providencias finales dictadas por organismos o agencias administrativas o por sus fun-cionarios o funcionarías, ya sea en su función adjudicativa o cuasi legislativa, conforme lo dispuesto en ley.
Comentario:
Esta regla corresponde a la Regla 56 del Reglamento del TCA de 1996, a la que se le adiciona la palabra “organis-mo” para conformarla con el leguaje más amplio de la nueva Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003. Debe quedar claro que las decisiones de las agencias excluidas de la definición de “agencia” por la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico (LPAU) son objeto de revisión judicial, en tanto en cuanto dichas determinacio-nes afecten derechos u obligaciones de partes. 3 L.P.R.A. sec. 2102.
Regla 57 — Término para presentar el recurso de revisión
El escrito inicial de revisión deberá ser presentado den-tro del término jurisdiccional de treinta días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final del organismo o agencia. Si la fecha del archivo en autos de copia de la notificación de la resolución u orden es distinta a la del *524depósito en el correo de dicha notificación, el término se calculará a partir de la fecha del depósito en el correo.
Comentario:
Esta regla corresponde a la Regla 57 del Reglamento del TCA de 1996. El término, según la Sec. 4.2 de la LPAU, es de treinta días, contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final del organismo o agencia, añadiéndose el depósito en el correo. Hosp. Dr. Domínguez v. Ryder, 161 D.P.R. 341 (2004).
Regla 58 — Presentación y notificación del recurso de revisión
(A) Presentación del recurso
El escrito inicial de revisión y sus tres copias debe rán ser presentados en la Secretaría del Tribunal de Apelaciones.
(B) Notificación a las partes
(1) Cuándo se hará
La parte recurrente notificará el escrito de revisión debidamente sellado con la fecha y hora de su presentación a los abogados o abogadas de récord del trámite adminis-trativo o, en su defecto, a las partes, así como a la agencia o al funcionario administrativo o funcionaria administra-tiva de cuyo dictamen se recurre, dentro del término para presentar el recurso, siendo éste un término de cumpli-miento estricto.
(2) Cómo se hará
La parte recurrente notificará el recurso de revisión mediante correo certificado o servicio de entrega por em-presa privada con acuse de recibo. Podrá, además, utilizar los siguientes métodos sujeto a lo dispuesto en la Regla *52513(B): correo ordinario, entrega personal, telefax o correo electrónico.
(3) Constancia de la notificación
La constancia de cada uno de los métodos de notifi-cación será la dispuesta en la Regla 13(B) de este Reglamento.
(4) Certificación de notificación
La parte recurrente certificará al Tribunal de Apela-ciones en el escrito de revisión el método mediante el cual notificó o notificará a las partes, y el cumplimiento con el término dispuesto para ello.
La parte recurrente podrá certificar al tribunal en una moción suplementaria cualquier cambio en cuanto a la certificación original dentro de los tres días laborables si-guientes al día de la presentación del escrito de revisión. El término aquí dispuesto será de cumplimiento estricto.
Comentario:
Esta regla corresponde a la Regla 58 del Reglamento del TCA de 1996. El término de notificación a las partes y a la agencia es de cumplimiento estricto. A los fines de proveer uniformidad, se hace referencia en esta regla a las disposi-ciones de constancia de notificación de los diferentes méto-dos, según dispuesto en la Regla 13(B) sobre apelaciones. Véase la Regla 12.1, que faculta al tribunal para corregir defectos de forma o notificación por causa justificada y siempre que no se afecten derechos de las partes.
Regla 59 — Contenido del recurso de revisión
El escrito de revisión contendrá:
(A) Cubierta
La primera hoja del recurso constituirá la cubierta, que indicará en su encabezamiento “Estado Libre Asociado de Puerto Rico”, “Tribunal de Apelaciones” y la Región Ju*526dicial de donde procede el recurso, y contendrá solamente lo siguiente:
(1) Epígrafe
El epígrafe del escrito de revisión contendrá el nombre de todas las partes en el orden en que aparecían en el trámite administrativo y se les identificará como “parte recurrente” y “parte recurrida”.
(2) Información sobre abogados y abogadas, y partes
Se incluirá el nombre, la dirección, el teléfono, el número de telefax y la dirección electrónica, si la tuviera, y el número de colegiación del abogado o abogada de la parte recurrente y del abogado o abogada de la parte recurrida, o el nombre, la dirección y el teléfono de las partes si éstas no estuvieren representadas por abogado o abogada, con indicación de que comparecen por derecho propio.
(3) Información del caso
Deberá, además, incluirse en la cubierta el nú-mero que se le asigne en el Tribunal de Apelaciones, el nombre del organismo o agencia administrativa de la cual proviene el recurso, incluyendo la identificación numérica del trámite administrativo, si alguna, y la materia.
En los recursos para impugnar la validez de una regla o reglamento, el epígrafe expresará el nombre de la persona que impugna, identificándola como “recurrente”, y el nombre del organismo o agencia que adoptó la regla o reglamento, identificándola como “recurrida”.
(B) índice
Inmediatamente después, habrá un índice detallado del recurso y de las autoridades citadas conforme a lo dis-puesto en la Regla 75 de este Reglamento.
*527(C) Cuerpo
(1) Todo recurso de revisión tendrá numeradas, en el orden aquí dispuesto, las partes siguientes:
(a) En la comparecencia, el nombre de los recurrentes.
(b) Las citas de las disposiciones legales que establecen la jurisdicción y la competencia del Tribunal.
(c) Una referencia a la decisión, reglamento o providencia administrativa objeto del recurso de revisión, la cual incluirá el nombre y el número del caso administra-tivo, el organismo o la agencia o funcionario o funcionaría que la dictó, la Región Judicial correspondiente, la fecha en que fue dictada y la fecha en que se archivó en autos copia de su notificación a las partes. También, una referencia a cualquier moción, resolución u orden mediante las cuales se haya interrumpido y reanudado el término para presen-tar el recurso de revisión. Además, se especificará cual-quier otro recurso sobre el mismo caso o asunto que esté pendiente ante el Tribunal de Apelaciones o ante el Tribunal Supremo a la fecha de presentación.
(d) Una relación fiel y concisa de los hechos procesales y de los hechos importantes y pertinentes del caso.
(e)Un señalamiento breve y conciso de los errores que a juicio de la parte recurrente cometió el orga-nismo, agencia o funcionario recurrido o funcionaría recurrida.
(f) Una discusión de los errores señalados, incluyendo las disposiciones de ley y la jurisprudencia aplicables.
(g) La súplica.
(2) El recurso de revisión será el alegato de la parte recurrente. No se permitirá la presentación de un *528alegato o memorando de autoridades por separado. La ar-gumentación y los fundamentos de derecho deberán in-cluirse en el cuerpo de los recursos de revisión.
(3) En caso de que en el recurso de revisión se plantee alguna cuestión relacionada con errores en la apre-ciación de la prueba o con la suficiencia de ésta, la parte recurrente procederá conforme se dispone en la Regla 76.
(D) Número de páginas
El recurso de revisión no excederá de veinticinco pá-ginas, exclusive de la certificación de notificación, del ín-dice y del Apéndice, salvo que el tribunal autorice un nú-mero mayor de páginas conforme a lo dispuesto en la Regla 70(D).
(E) Apéndice
(1) El recurso de revisión incluirá un Apéndice que contendrá una copia literal de:
(a) Las alegaciones de las partes ante la agencia, a saber, la solicitud original, la querella o la ape-lación y las contestaciones a las anteriores hechas por las demás partes.
(b) En el caso de la impugnación de una re-gla o reglamento, si no hubiere un trámite previo ante el foro administrativo, dicha regla o reglamento constituirá la primera parte del Apéndice.
(c) La orden, resolución o providencia admi-nistrativa objeto del recurso de revisión que se solicita, in-cluyendo las determinaciones de hechos y las conclusiones de derecho en que esté fundada, cuando procedieren.
(d) Toda moción, resolución u orden necesa-ria para acreditar la interrupción y reanudación del tér-mino para presentar el recurso de revisión.
(e) Toda resolución u orden, y toda moción o escrito de cualquiera de las partes que forme parte del ex-*529pediente original administrativo, en los cuales se discuta expresamente cualquier asunto planteado en el recurso de revisión o que sean relevantes a ésta.
(f) Cualquier otro documento que forme parte del expediente original en la Agencia y que pueda ser útil al Tribunal de Apelaciones en la resolución de la controversia.
(g) En caso de que en apoyo al recurso de revisión se haga referencia a una regla o reglamento, de-berá incluirse en el Apéndice el texto de la regla o reglas, o la sección o secciones del reglamento que sea pertinente o pertinentes.
(2) El tribunal podrá permitir, a petición del re-currente en el recurso, en moción o motu proprio, a la parte recurrente la presentación de los documentos a que se re-fiere el subinciso (1) con posterioridad a la fecha de presen-tación del recurso de revisión, dentro de un término de quince días contado a partir de la fecha de notificación de la resolución del tribunal que autoriza los documentos.
La omisión de incluir los documentos del Apén-dice no será causa de desestimación del recurso.
(3) El Apéndice sólo contendrá copias de docu-mentos que formen parte del expediente original ante el foro administrativo. Cuando la parte recurrente plantee como error la exclusión indebida de alguna prueba, in-cluirá en un Apéndice separado copia de la prueba ofrecida y no admitida.
(4) Todas las páginas del Apéndice se numera-rán consecutivamente. Los documentos se organizarán en orden cronológico. Además, el Apéndice contendrá un ín-dice que indicará la página en que aparece cada documento.
*530Comentario:
Esta regla corresponde a la Regla 59 del Reglamento del TCA de 1996. Se incluye la información que deba proveerse en la cubierta del recurso, para identificación de la materia (subastas, certificado de necesidad y conveniencia, deter-minaciones ambientales, asuntos de personal) y agencia (Departamento de Justicia, Departamento Salud, Dparta-mento de Asuntos del Consumidor, Junta de Apelaciones de la Administración de Sistemas de Personal, Comisión de Investigación, Procesamiento y Apelaciones) desde su presentación. Según las directrices de la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003, el tribunal podrá permitir la presentación de documentos del Apéndice con posterioridad a la presentación del recurso a petición del recurrente o motu proprio, y no desestimará el recurso por omisión de documentos. Conforme a la Regla 12.1, el tribunal dará oportunidad a las partes de corregir defectos de forma.
Regla 60 — Competencia
El recurso de revisión será atendido por el Panel o Pa-neles de la Región Judicial o Regiones Judiciales corres-pondientes al lugar donde se planee, se esté llevando o se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia, el lugar de trámite y adjudi-cación de una subasta, o por los Paneles designados para atender recursos por su materia o características conforme lo dispuesto en la Regla 7(A)(3) de este Reglamento.
Comentario:
Esta regla corresponde a la Regla 60 del Reglamento del TCA de 1996, con las modificaciones necesarias en virtud de la organización del Tribunal de Apelaciones en Regiones Judiciales y siguiendo el lenguaje de la See. 4.2 de la LPAU, lo dispuesto en el Art. 4.007 de la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003 y en la Regla 7(A)(3) de este Reglamento.
*531Regla 61 — Efectos de la presentación del recurso de revisión; comparecencia del Estado; bienes fungibles
(A) Efectos de la presentación del recurso
(1) La presentación de un recurso de revisión no tendrá el efecto de paralizar la implantación de una regla o reglamento, orden, resolución o determinación de una agencia, funcionario o ñmcionaria, o la adjudicación de una subasta impugnada. Sin embargo, a solicitud de parte, el Tribunal de Apelaciones podrá emitir una orden en contra-rio, no sin antes conceder un término a las demás partes para que se expresen en torno a la solicitud de paralización. No obstante, si el tribunal determina que por la urgencia del asunto no es posible oír a las demás partes, podrá dictar dicha orden de forma temporera y conceder posteriormente término a las demás partes para que se expresen antes de resolver finalmente el asunto. En los casos en que el tribunal lo considere apropiado, podrá exi-gir la prestación de una fianza para salvaguardar los inte-reses de todas las partes.
(2) El tribunal podrá, motu proprio y por causa jus-tificada, ordenar la paralización y tomar todas aquellas medidas que estime pertinentes y necesarias para proteger los intereses de todas las partes, incluyendo el interés público.
(B) Bienes fungibles
Si la orden, resolución o determinación recurrida dispu-siera la venta de cosas fungibles, susceptibles de pérdida o deterioro, la agencia, funcionario o funcionaría podrá orde-nar que se vendan las mismas y que se deposite su importe en cuenta de plica hasta que el Tribunal de Apelaciones resuelva el recurso.

*532
Comentario:

Esta regla corresponde a la Regla 61 del Reglamento del TCA de 1996. Se elimina de la regla lo referente a la expe-dición del recurso, toda vez que su consideración no es dis-crecional bajo la nueva Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003. Se sustituye en ésta y en las otras reglas “solicitud de revisión” por “recur-so de revisión”.
Regla 62 — Mociones y escritos posteriores
(A) Las mociones y cualesquiera otros escritos poste-riores relacionados con el recurso de revisión se presenta-rán solamente en la Secretaría del Tribunal de Apelacio-nes, en original y tres copias. Dichas mociones y escritos podrán enviarse por correo, pero en ese caso, de tener tér-minos jurisdiccionales para su presentación, deberán lle-gar dentro de dichos términos a la Secretaría del tribunal.
(B) Tales mociones y escritos serán notificados simul-táneamente a la agencia, al funcionario o funcionaría y a todas las partes en el recurso, y en la moción o escrito se certificará la forma en que se hizo la notificación.
Comentario:
Esta regla corresponde a la Regla 62 del Reglamento del TCA de 1996. Se sustituye el requisito de cuatro copias de las mociones por el de tres.
Regla 63 — Alegato en oposición de la parte recurrida
(A) Dentro de los treinta días siguientes a la notifica-ción del recurso de revisión, la agencia, funcionario o fun-cionaría, así como cualquiera de las demás partes, deberán presentar su alegato en oposición al recurso. Este no exce-derá de veinticinco páginas, exclusive de la certificación de notificación, del índice y del Apéndice, salvo que el Tribu*533nal autorice un número mayor de páginas conforme a lo dispuesto en la Regla 70(D).
(B) El Apéndice, de incluirse, sólo contendrá copias de documentos que formen parte del expediente original administrativo. En caso de que en apoyo del alegato en oposición se haga referencia a una regla o un reglamento, deberá incluirse en el Apéndice el texto de la regla, reglas, sección o secciones del reglamento que sea pertinente o pertinentes.
(C) Todas las páginas del Apéndice se numerarán consecutivamente. Los documentos se organizarán en or-den cronológico. Además, el Apéndice contendrá un índice que indicará la página en que aparece cada documento.
(D) No será necesario incluir en el Apéndice de un ale-gato en oposición un documento que ya se haya incluido en el Apéndice de un escrito anterior dentro del mismo caso. En tal situación, toda referencia posterior a dicho docu-mento indicará la página y el Apéndice correspondiente.

Comentario:

Esta regla corresponde a la Regla 63 del Reglamento del TCA de 1996.
Se elimina del inciso (B) lo referente al Apéndice sobre la exclusión indebida de la prueba por ser repetitivo de lo dispuesto en la Regla 59(E)(2). Toda vez que el recurso se acoja como cuestión de derecho, se provee para la presen-tación del alegato en oposición de la parte recurrida (véase la Regla 64).
Regla 64 — Órdenes de comparecencia
No será obligatoria la comparecencia del Estado Libre Asociado, a menos que así lo ordene el tribunal, el cual podrá dictar las órdenes que estime apropiadas para la re-solución expedita del recurso.

*534
Comentario:

Esta regla corresponde a la Regla 64 del Reglamento del TCA de 1996. Se incorpora la norma de Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003, a los efectos de que no será obligatoria la comparecencia del Estado Libre Asociado (Art. 4.006(c)). Se reconoce la auto-ridad del tribunal para dictar órdenes para la decisión ex-pedita del recurso (véase la Regla 61).
Regla 65 — Resolución del recurso
El tribunal resolverá como cuestión de derecho el re-curso una vez quede sometido en los méritos mediante sentencia.

Comentario:

Esta regla corresponde al Art. 4.006(c) de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, que dispone que el recurso de revisión se acogerá por el Tribunal de Apelaciones como cuestión de derecho.
Regla 66 — Reproducción de la prueba oral
(A) Cuando se apuntare error en la apreciación de la prueba oral o que alguna determinación de hechos no esté sostenida por la prueba y sea necesario recurrir a la repro-ducción de la prueba oral, la parte recurrente lo hará cons-tar en moción por separado, presentada junto al escrito inicial de revisión. De no solicitarlo así la parte recurrente, las demás partes podrán efectuar igual solicitud dentro de diez días contados a partir de la notificación del recurso de revisión.
(B) En dicha moción la parte interesada sustanciará y probará la necesidad de recurrir a la prueba oral, con vista a las determinaciones de hechos de la agencia o del funcio-nario o funcionaría, haciendo referencia a las cuestiones planteadas en la solicitud de revisión y al contenido de los *535testimonios específicos que se interesa utilizar. La omisión de cumplir con esta regla podrá dar lugar a que se declare sin lugar la moción.
(C) La reproducción de la prueba oral se hará con-forme a lo estatuido en las Reglas 76 y 76.1 de este Regla-mento, debiendo efectuar la agencia los trámites que co-rresponden al Tribunal de Primera Instancia.

Comentario:

Esta regla corresponde a la Regla 67 del Reglamento del TCA de 1996. Se hace referencia a la Regla 76 y 76.1 sobre transcripción, exposición narrativa o estipulada, dando uniformidad al proceso de reproducción de la prueba oral.
Regla 67 — Procedimiento de recurso de revisión especial
Una parte adversamente afectada por una orden o reso-lución final de un organismo o agencia administrativa, de la naturaleza dispuesta en esta regla, y que haya agotado todos los remedios provistos por el organismo o agencia administrativa correspondiente, podrá utilizar este proce-dimiento de revisión especial si cumple con los requisitos siguientes:
(A) Que la orden o resolución final del organismo o agencia administrativa objeto del recurso de revisión especial haya adjudicado una solicitud de servicios o ayuda pre-sentada por la persona promovente al amparo de un pro-grama de beneficencia social, o que haya adjudicado una controversia sobre la elegibilidad o naturaleza de los bene-ficios o servicios a los que la persona promovente es elegi-ble en un programa de beneficencia social.
(B) Que a juicio del promovente la orden o resolu-ción final le resulta adversa.
(C) Que la persona acuda al tribunal por derecho propio para impugnar dicha decisión administrativa den-*536tro de un término de treinta días del recibo de la orden o resolución final.
En estos casos será suficiente que el recurso de revi-sión exponga de manera sucinta las razones por las cuales la persona entiende que deba revisarse la orden o resolu-ción y que acompañe copia del dictamen recurrido.
La Secretaría del Tribunal de Apelaciones preparará un impreso de “Recurso de Revisión Especial” para estos casos, en los que constarán las reclamaciones de benefi-ciencia social objeto de este recurso y que deberá contener, entre otras, la información siguiente:
(1) nombre de las partes
(2) organismo o agencia recurrida y número del caso
(3) servicio o derecho de beneficencia social
(4) razones o fundamentos para solicitar la re-visión y el remedio que solicita
(5) certificación de notificación o solicitud de no-tificación por la Secretaría, y
(6) certificación de veracidad de los hechos.
El formulario estará disponible en los organismos o las agencias correspondientes, así como en el Tribunal de Apelaciones.
El formulario podrá ser cumplimentado en manus-crito y deberá estar firmado por el recurrente, con indica-ción de su dirección y la fecha en que se presenta el recurso.
El escrito podrá presentarse en el Tribunal de Ape-laciones personalmente o por correo.
Cuando la parte lo solicite, la Secretaría del Tribunal de Apelaciones completará el trámite correspondiente de las tres copias del escrito de revisión y de su notificación al organismo o agencia recurrida y al Procurador General o Procuradora General.
*537En estos casos, el tribunal podrá ordenar que se eleve el expediente administrativo o copia certificada del mismo y podrá tomar cualquier medida que estime necesa-ria para la rápida disposición del recurso.
El tribunal deberá proveer un trámite expedito y de-berá resolver el caso en un término no mayor de treinta días de haber sido sometido.
El tribunal podrá revocar, modificar o confirmar la resolución u orden recurrida, así como devolver el caso al organismo o agencia recurrida con instrucciones para ulte-riores procedimientos. Antes de revocar o modificar, deberá conceder oportunidad a la agencia u organismo de expre-sarse, salvo circunstancias especiales.
Los términos dispuestos para este procedimiento especial serán de cumplimiento estricto y no se desestimará ningún recurso por defectos de forma o de notificación.

Comentario:

El Informe de Revisión de la Ley de la Judicatura de Puerto Rico, que precedió la aprobación de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, expuso la situación de que las decisiones o adjudica-ciones de los organismos y las agencias administrativas relacionadas con los beneficios y servicios gubernamenta-les de ayuda al ciudadano necesitado, tales como decisio-nes relacionadas con la Tarjeta de Salud, Tarjeta del PAN, Vivienda en residenciales públicos, Vivienda subsidiada, Beneficios por Desempleo y otros, no eran objeto de revi-sión judicial. Esto es, que mientras cientos o miles de ciu-dadanos que carecen de recursos acuden a distintos orga-nismos y agencias tales como los Departamentos de la Familia, de Salud, del Trabajo y de la Vivienda a solicitar beneficios de ayuda social, los que le son aprobados, dene-gados o modificados, la revisión judicial de dichas adjudi-caciones es inexistente. El Informe concluyó que en cuanto a estos ciudadanos que carecen de recursos económicos no *538había acceso a que un Panel del foro apelativo revisara dichas decisiones, debido ello a la condición de escasos re-cursos de estas personas.
Debido a que la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 tiene como uno de sus puntales básicos que se abra el acceso a los tribunales las personas de escasos recursos, se adopta este procedimiento de revisión judicial especial, aplicable en el nivel apelativo intermedio.
Cabe señalar que, al igual que en los demás recursos de revisión judicial, la mera presentación del recurso no para-lizará el trámite en el organismo o la agencia administra-tiva, ni será obligatoria la comparecencia del Estado, a me-nos que el Tribunal de Apelaciones así lo determine.
El procedimiento especial contempla formularios sim-ples para presentar el recurso de revisión, términos y ac-ceso flexibles, procedimiento expedito y sencillo. En éste constarán las reclamaciones de beneficencia social a las que aplican.
Siempre el tribunal tiene la facultad bajo la Regla 7(B)(5) de este Reglamento de prescindir de escritos, tér-minos o procedimientos no jurisdiccionales en aras de im-partir justicia apelativa con el más amplio acceso a los ciu-dadanos, y la LPAU contempla que el Tribunal Supremo adopte reglas especiales para estos casos, lo que incluye términos y condiciones especiales.
PARTE VIII REGLAS APLICABLES A TOBOS LOS RECURSOS
Esta parte aplicará a todos los trámites relacionados con los recursos presentados en el Tribunal de Apelaciones.
Regla 68 — Mociones
(A) Todas las mociones se notificarán a las demás par-tes en la misma fecha de su presentación, y dicha notifica-*539ción se hará constar en el escrito que se presente al Tribunal de Apelaciones. En cualquier moción se hará constar el nombre de la parte que la presenta en la comparecencia.
(B) Cualquier parte que desee expresarse a favor o en contra de una moción que solicite algún remedio deberá hacerlo dentro de los diez días siguientes a la notificación antes dicha.
(C) Toda moción aducirá los fundamentos legales en que descansa e incluirá la argumentación, las citas de au-toridades y la súplica. No se permitirá un memorando de autoridades por separado.
(D) Ninguna moción excederá de diez páginas.
(E) No obstante lo dispuesto en el inciso (B) de esta regla, cuando existan circunstancias extraordinarias que así lo aconsejen, el tribunal podrá resolver una moción en cualquier momento sin esperar la oposición.
Comentario:
Esta regla corresponde a la Regla 68 del Reglamento del TCA de 1996.
Regla 69 — Firma de las alegaciones, mociones y otros escritos; sanciones
(A) Toda alegación, moción y escrito presentado por una parte que esté representada por abogado o abogada serán firmados por lo menos por un abogado o abogada de autos en su propio nombre, expresando su dirección, el te-léfono, el número de fax, la dirección del correo electrónico, si la tuviere, y el número de colegiación. Las partes no representadas por abogados o abogadas firmarán sus ale-gaciones, mociones o escritos, expresando su dirección y teléfono, e indicando claramente que comparecen por dere-cho propio.
(B) La firma del abogado, de la abogada o de la parte *540constituirá una certificación por la persona firmante de ha-ber efectuado la notificación en la fecha informada y haber leído la alegación, la moción o el escrito; de que, conforme a su mejor conocimiento, información y creencia, luego de una investigación razonable, la misma está bien fundada en los hechos y está sustentada por la ley o por una argu-mentación de buena fe sobre la prórroga, enmienda o dero-gación de la ley, y de que no ha sido interpuesta con algún fin impropio, tal como hostigar, causar demora o aumentar innecesariamente el costo del litigio.
Si las alegaciones, las mociones o los escritos no estuvie-ren firmados, el Secretario o Secretaria notificará el hecho al abogado, a la abogada o a la parte presentante para que corrija la deficiencia en un término razonable.
(C) Si una alegación, una moción o un escrito fuere firmado en violación de esta Regla, el tribunal, a moción de parte o a iniciativa propia, impondrá a la persona fir-mante, a la parte representada o a ambas la sanción que estime adecuada.
Comentario:
Esta regla corresponde a la Regla 69 del Reglamento de TCA de 1996. Se incorpora la inclusión del correo electró-nico en los escritos y el requerimiento de que la parte in-dique expresamente que comparece por derecho propio.
Se dispone, además, que la firma del abogado, de la abo-gada o de la parte en el escrito constituirá una certificación de haber efectuado la notificación del escrito en la fecha informada (véase la Regla 13(A)).
Se elimina la disposición que facultaba al Secretario o Secretaria a devolver las alegaciones, las mociones o los escritos que no estuvieran firmados. En tales casos, el Se-cretario o Secretaria notificará la deficiencia al abogado, la abogada o la parte presentante para que la corrija en un término razonable conforme a lo establecido en el Art. *5414.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 y la Regla 5(C) de este Reglamento.
Regla 70 — Forma de los escritos; copias
(A) Todo escrito que se presente ante el Tribunal de Apelaciones deberá utilizar papel tamaño legal de ocho y media pulgadas de ancho por catorce pulgadas de largo y estar impreso por un solo lado, a doble espacio, en tipo pica o mayor (excepto las citas directas y las notas al calce), con un margen izquierdo no menor de una y media pulgada, y un margen derecho no menor de media pulgada. Si se uti-lizare un procesador de palabras, el texto se preparará en letra tipo courier o una letra similar de tamaño 12, y se imprimirá con letras íntegras.
(B) Cualquier documento que forme parte de un Apén-dice deberá cumplir con el inciso (A) anterior, excepto que se permitirá fotocopiar documentos originales a espacio sencillo siempre que dichas copias sean claramente legibles.
(C) La presentación de todo documento al Tribunal de Apelaciones, excepto lo aquí dispuesto para recursos o es-critos específicos, se hará en original y tres copias legibles, que podrán ser de mimeógrafo, fotocopias o máquinas re-productoras de eficiencia análoga. Será deber del Secreta-rio o Secretaria velar por la observancia de esta disposición. En caso de deficiencias sobre el particular, el Secretario o la Secretaria informará el hecho a la parte presentante o a su abogado o abogada para que las corrija dentro de un tiempo razonable. Se hará excepción del le-gajo o expediente a que se refiere la Regla 77, el cual podrá elevarse en original solamente, y la reproducción de la prueba que se someterá por la parte en original y una copia.
(D) Cuando estas reglas dispongan un número máximo *542de páginas para un escrito, no se aceptará escrito alguno en exceso de dicho máximo a menos que venga acompa-ñado de una moción por separado en la que se solicite al tribunal permiso para excederse del máximo prescrito y se demuestre justa causa.
(E) El tribunal no aceptará o permitirá que se presente un memorando de autoridades por separado en apoyo de un escrito. Las autoridades pertinentes deben estar cita-das y discutidas siempre dentro del cuerpo de los respecti-vos escritos.
(F) El tribunal podrá negarse a considerar un escrito recibido fuera de término o de la prórroga que pueda ha-berse concedido.
Comentario:
Esta regla corresponde a la Regla 70 del Reglamento del TCA de 1996, cuyo lenguaje varía para recoger la situación real. A tales fines, se fija el margen izquierdo correcto, se precisa el tipo de letra requerida cuando se utiliza un or-denador o procesador de palabras y se simplifica lo refe-rente al tipo de letra en la impresión del documento.
El número de copias para los documentos que se presen-ten se reduce a tres, para conformarlo al número requerido para los escritos o recursos.
Con el propósito de uniformarla a la Regla 5 y a tenor con el Art. 4.004 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, el inciso (C) esta-blece que en caso de deficiencias, el Secretario o la Secre-taria informará el hecho al abogado, a la abogada o a la parte presentante para que corrija las mismas dentro de un tiempo razonable. De otro lado, se aclara que la trans-cripción de la prueba se someterá en original y una copia, ya sea que se eleve por el Tribunal de Primera Instancia o que sea sometida por una parte.
*543Finalmente, se elimina lo referente a la ausencia de au-toridad del Secretario o Secretaria para rechazar documen-tos por incumplimiento de los requisitos formales regla-mentarios, por estar dicha disposición contemplada en la Regla 5 de este Reglamento.
Regla 71 — Notificaciones
(A) Por las partes
Con excepción de lo dispuesto en este Reglamento en cuanto al escrito inicial en cada recurso, todo escrito posterior que se presente en el Tribunal de Apelaciones se no-tificará simultáneamente mediante entrega personal, por correo, mediante cualquier servicio similar de entrega personal, por telefax o por correo electrónico. El modo en que se efectúe la notificación constará en el propio escrito que se presente al Tribunal de Apelaciones.
(B) Notificación de decisiones y órdenes
El Secretario o Secretaria del Tribunal de Apelaciones notificará por correo toda decisión de dicho tribunal a los abogados o las abogadas de las partes, y a cualquier parte que haya comparecido por derecho propio, a la dirección informada en el recurso. La notificación indicará la fecha en la cual se dictó la decisión o la orden, incluirá una copia e indicará también la fecha del archivo en autos de copia de la notificación. Cuando el tribunal lo considere necesa-rio, podrá ordenar también otros medios, tales como el te-lefax, teléfono o correo electrónico.

Comentario:

Esta regla corresponde a la Regla 71 del Reglamento del TCA de 1996. Se añade la notificación por telefax, teléfono o correo electrónico cuando el tribunal lo ordene.
*544Regla 72 — Plazos para presentar escritos; prórrogas
(A) Cuando por mandato de la reglamentación aplica-ble, un escrito deba ser presentado ante el Tribunal de Apelaciones dentro de determinado período de tiempo o en un día determinado, el plazo vencerá a las cinco de la tarde del día correspondiente, a menos que el Tribunal de Apela-ciones implante mecanismos para ampliar el horario de apertura o acceso del tribunal, en cuyo caso el término se extenderá hasta las doce de la noche del día correspon-diente al vencimiento del término.
(B) Cualquier solicitud de prórroga deberá ser recibida en la Secretaría del Tribunal de Apelaciones por lo menos tres días laborables antes de expirar el plazo cuya prórroga se solicita. El término para toda prórroga concedida empe-zará a contar desde la fecha de vencimiento del término original, a menos que el Panel que considera el caso dis-ponga otra cosa.
(C) No se aceptarán escritos fuera de término, a menos que el Panel que considera el caso disponga otra cosa. En el caso de términos jurisdiccionales, no se concederá prórroga.
Comentario:
Esta regla corresponde a la Regla 72 del Reglamento del TCA de 1996.
La regla contempla que pueda haber un horario exten-dido del tribunal, dando así acceso a éste hasta las 12:00 p.m. para presentar los recursos, de implantarse mecanis-mos a esos fines (véase la Regla 5 y su Comentario). El Tribunal de Apelaciones deberá notificar a los ciudadanos cuando se implanten las medidas que provean este acceso. Mediante Orden Administrativa de 19 de mayo de 2004, se dispuso el término hasta las 12:00 p.m. del día correspon-diente al vencimiento del término para presentar los escri-tos ante el Tribunal de Apelaciones.
*545Regla 73 — Alegatos de la parte apelada, recurrida o interventora
(A) Esta regla aplica a todos los alegatos de la parte apelada, recurrida o interventora en los recursos civiles y criminales instados en el Tribunal de Apelaciones.
(B) La cubierta del alegato sólo contendrá el epígrafe del caso, la información sobre los abogados, las abogadas y las partes, y la información del caso.
(C) Inmediatamente después de la cubierta habrá un índice del alegato, el cual seguirá el mismo orden dispuesto para el recurso correspondiente.
(D) El alegato incluirá, en el orden que aquí se dis-pone, las partes siguientes:
(1) Las citas de las disposiciones legales que esta-blecen la competencia del Tribunal de Apelaciones.
(2) Una referencia a la decisión de la cual se apela o se recurre.
(3) Una breve relación de los hechos, cuando proceda.
(4) Una discusión por separado de los errores seña-lados en el recurso, las disposiciones de ley y la jurispru-dencia aplicable.
(5) La súplica.
(E) El alegato no excederá de veinticinco páginas, exclusive del índice, del Apéndice y de la certificación de notificación.
(F) El Tribunal de Apelaciones podrá ordenar que se preparen y se sometan alegatos en cualquier caso que lo considere necesario.

Comentario:

Esta regla corresponde a la Regla 73 del Reglamento del *546TCA de 1996. Se revisa el lenguaje para simplificar los alegatos en oposición, en vista a lo que es realmente necesario.
Regla 74 — Apéndices
En los casos en que, conforme a estas reglas, las partes acompañen un Apéndice como parte de un escrito, su pre-sentación deberá cumplir con lo siguiente:
(A) Todas las páginas del Apéndice se numerarán consecutivamente y se ordenarán los documentos en orden cronológico. Si el Apéndice contiene más de un documento, estará precedido de un índice que indicará la página en que aparece cada documento.
(B) Los Apéndices sólo contendrán copias de los do-cumentos que formen parte de los autos del Tribunal de Primera Instancia o del expediente administrativo.
(C) La parte apelante tendrá el derecho de elevar, en un Apéndice separado, copia de la prueba ofrecida y no admitida cuando el planteamiento ante el Tribunal de Ape-laciones se refiera a error sustancial en la exclusión de la prueba específica de que se trate.
(D) No será necesario incluir en un Apéndice un documento que ya haya sido incluido en el Apéndice de un escrito anterior dentro del mismo caso. En tal caso, al re-ferirse a dicho documento en el escrito posterior, se hará constar la página del Apéndice o del escrito anterior al que se refiera.
(E) Previa autorización del Tribunal de Apelacio-nes, la parte podrá hacer referencia al Apéndice o a los documentos incluidos en el Apéndice de otro caso sobre la misma decisión apelada o recurrida que esté pendiente ante el Tribunal de Apelaciones.
(F) Previa autorización del Tribunal de Apelacio-nes, cuando el Apéndice o el documento a ser incluido en *547éste sea voluminoso, la parte podrá presentar una sola co-pia de éstos. Podrá también solicitar la elevación de los autos originales, en lugar de la presentación de documen-tos o escritos voluminosos.
Comentario:
Esta regla corresponde a la Regla 74 del Reglamento del TCA de 1996. En el párrafo introductorio se sustituye el lenguaje de obligatoriedad del Apéndice conforme la polí-tica de flexibilidad de las reglas adoptadas. La regla per-mite, previa autorización del tribunal, la referencia al Apéndice o documentos de otro caso sobre la misma deci-sión que esté pendiente o la presentación de una sola copia de documentos voluminosos, como excepción a la Regla 70(C). También, la solicitud de elevación de los autos ori-ginales, en lugar de la presentación en el Apéndice de dichos documentos. De esta manera se provee para la trami-tación de los recursos de manera menos costosa.
Regla 75 — índices
Cualquier escrito al Tribunal de Apelaciones que con-forme a estas reglas requiera un índice, excepto los índices a un Apéndice y los índices al legajo, Reglas 74 y 77, res-pectivamente, se ajustarán a las normas siguientes:
(A) Habrá un índice de Materias en el que se seña-larán las páginas del escrito donde comienzan las diferen-tes partes de éste. Cuando en el índice se haga referencia a los puntos planteados por el recurso, se expondrá en el propio índice el texto íntegro de los respectivos planteamientos.
(B) Seguirá al índice de Materias un índice Legal detallado que indicará todos los casos citados en el escrito en orden alfabético y las páginas en que éstos se citan. Se ordenarán por separado los casos de Puerto Rico, los casos federales y los casos de otras jurisdicciones. Se hará otro *548tanto con toda la legislación citada y luego con los comen-taristas, artículos de revistas y otras fuentes análogas.
Comentario:
Esta regla corresponde a la Regla 75 del Reglamento del TCA de 1996.
Regla 76 — Transcripción de la prueba oral en los recursos de apelación y de “certiorari”
(A) Transcripción de la prueba oral en recursos de ape-lación y de certiorari
Una parte en una apelación o en un recurso de certiorari ante el Tribunal de Apelaciones notificará al Tribunal de Apelaciones no más tarde de diez días desde que se pre-sentó el escrito de apelación o se notificó la expedición del auto solicitado, que se propone transcribir la prueba oral. En esa moción, la parte proponente expresará las razones por las cuales considera que la transcripción es indispensable y que propicia mayor celeridad en los procesos que la presentación de una exposición estipulada o una exposi-ción narrativa. En todo caso, la parte proponente identifi-cará en la moción las porciones pertinentes del récord ante el Tribunal de Primera Instancia cuya transcripción inte-resa, incluyendo la fecha del testimonio y los nombres de los testigos.
(B) Transcripción por transcriptor privado autorizado o transcriptora privada autorizada
Autorizada la transcripción, su proponente podrá solici-tar al Tribunal de Primera Instancia la regrabación de los procedimientos. La moción a esos efectos será presentada dentro de los diez días siguientes a la notificación de la orden del Tribunal de Apelaciones. Con la moción, su pro-ponente acompañará los aranceles correspondientes.
Concluida la regrabación, el Secretario o Secretaria del Tribunal de Primera Instancia la entregará a la parte pro-*549ponente y notificará de ello a las demás partes y al Tribunal de Apelaciones.
La transcripción de la prueba oral será realizada por la parte que la solicite, a su costo y dentro del plazo de treinta días a partir de la entrega de la regrabación. Para ello, deberá utilizar un transcriptor privado autorizado o una transcriptora privada autorizada por las reglas que apruebe el Tribunal Supremo de Puerto Rico.
Los honorarios satisfechos por la parte proponente al transcriptor privado autorizado o una transcriptora pri-vada autorizada serán recobrables como costas de prevale-cer esa parte en el recurso, a menos que el Tribunal de Apelaciones determine que la transcripción no era necesa-ria o útil para la resolución del recurso.
Cuando la parte proponente de la transcripción sea in-digente o se trate del Estado Libre Asociado de Puerto Rico, sus municipios, organismos administrativos, instru-mentalidades, funcionarios o funcionarías en su carácter oficial, o cuando sea imposible la regrabación de los proce-dimientos, la transcripción será preparada de oficio por los funcionarios o funcionarías del Tribunal de Primera Ins-tancia, conforme a los plazos y procedimientos establecidos en esta regla y en las reglas que apruebe el Tribunal Supremo de Puerto Rico. De ser necesario, el Juez Presidente o Jueza Presidenta del Tribunal Supremo podrá autorizar la contratación de transcriptores privados o transcriptoras privadas conforme a los parámetros que se establezcan en las reglas que apruebe el Tribunal Supremo.
(C) Transcripción estipulada
Previa autorización del tribunal, el proponente podrá utilizar la grabación realizada con su propia grabadora o la regrabación de los procedimientos y preparar una trans-cripción, la cual podrá presentarse como la trascripción de la prueba oral, si la parte apelada o recurrida estipula que dicha transcripción es una reproducción fiel de la prueba oral.
*550(D) Con toda transcripción se incluirá un índice en el que se indicarán los nombres y las páginas en que aparez-can las declaraciones de cada uno de los testigos. Además, la transcripción deberá estar certificada por el transcriptor o la transcriptora como una relación fiel y correcta de la regrabación transcrita.
(E) Las transcripciones se prepararán y presentarán en la Secretaría del Tribunal de Apelaciones dentro del plazo ordenado por éste. Será obligación de la parte propo-nente suministrar copias de la transcripción de la prueba oral a todas las demás partes dentro del mismo plazo. Este plazo será prorrogable sólo por justa causa y mediante una moción debidamente fundamentada.
(F) Cuando en cualquier escrito se haga referencia a los hechos del caso y existiese una transcripción de la prueba oral, deberá indicarse en cada lugar, entre parén-tesis, la página o las páginas de la transcripción donde aparece el testimonio que establece los hechos en cuestión.

Comentario:

Esta regla corresponde a la Regla 76 del Reglamento del TCA de 1996. Además de los métodos vigentes, se permite que el promovente solicite y grabe los procedimientos con su propia grabadora o los regrabe y prepare una transcrip-ción, la que será aceptada por el tribunal si es estipulada como correcta y fiel por la otra parte.
Regla 76.1 — Exposición estipulada y exposición narrativa
(A) Exposición estipulada en los recursos de apelación y de certiorari
(1) Dentro de los diez días de haberse notificado el escrito de apelación o la expedición del auto de certiorari, la parte apelante o peticionaria deberá notificar al Fiscal de Distrito, la Fiscal de Distrito o a la parte apelada que se propone presentar una exposición narrativa estipulada.
*551(2) Dentro de los treinta días siguientes a la pre-sentación de la apelación, la parte apelante o peticionaria preparará y someterá al Tribunal de Apelaciones un pro-yecto de exposición narrativa de la prueba oral pertinente al recurso. Notificará copia del proyecto de exposición na-rrativa a la parte apelada, al Fiscal de Distrito o a la Fiscal de Distrito, según sea el caso.
(3) De no lograrse previamente la estipulación, du-rante los veinte días siguientes, las partes harán esfuerzos, mediante comunicaciones y reuniones entre ellos, para lo-grar una exposición estipulada, tomando como base el pro-yecto de exposición narrativa de la parte apelante o peticionaria.
Si transcurridos dichos veinte días no se produce una exposición estipulada, la parte apelada o recurrida presentará su oposición a la moción y al proyecto de esti-pulación de la parte apelante o peticionaria, en la cual se-ñalará específicamente y en detalle, con referencia a la prueba presentada, sus objeciones al proyecto y las razones que le impiden llegar a una exposición narrativa estipulada. De lo contrario, se podrá tomar el proyecto de la parte apelante o peticionaria como exposición narrativa de la prueba testifical.
(4) Con vista al proyecto de la parte apelante o pe-ticionaria y a la oposición del Fiscal, de la Fiscal o de la parte apelada o recurrida, el tribunal podrá
(a) utilizar ambos escritos, como reproducción de la prueba, si las diferencias entre las partes no son sus-tanciales;
(b) ordenar la preparación total o parcial de una transcripción de la prueba oral, conforme a la Regla 76 de este Reglamento;
(c) ordenar se eleve una cinta con la regraba-ción de los procedimientos o
*552(d) cualquier otra medida que agilice los procedimientos.
(B) Exposición narrativa en recursos de apelación y de certiorari
(1) Dentro de los treinta días siguientes a la pre-sentación de la apelación, la parte apelante o peticionaria preparará y someterá ante la sala correspondiente del Tribunal de Primera Instancia un proyecto de exposición na-rrativa de la prueba oral pertinente al recurso. El mismo día de su presentación notificará con copia de la exposición narrativa sometida al Fiscal de Distrito, a la Fiscal de Dis-trito, al Procurador General o a la Procuradora General, y al Tribunal de Apelaciones. La parte apelada o recurrida, el Fiscal de Distrito o la Fiscal de Distrito, o quien éste o ésta asigne, deberá presentar sus objeciones a la exposi-ción narrativa o proponer enmiendas dentro de diez días siguientes a la presentación. Las objeciones o enmiendas serán presentadas ante el Tribunal de Primera Instancia y serán notificadas al Tribunal de Apelaciones.
(2) Transcurridos los plazos dispuestos, la exposi-ción narrativa, con las objeciones y enmiendas propuestas, quedará sometida para aprobación por el Tribunal de Pri-mera Instancia. De no haberse presentado objeciones o en-miendas conforme al párrafo anterior, transcurridos treinta días de haber sido sometida la exposición narrativa sin que el Tribunal de Primera Instancia haya actuado so-bre ella, se entenderá aprobada. De haberse sometido ob-jeciones o enmiendas, será necesaria la aprobación expresa de la exposición narrativa, y en ese caso el Secretario o Secretaria del Tribunal de Primera Instancia la notificará mediante el envío de una copia oficial al Tribunal de Ape-laciones, y copia a las partes.
(C) Será responsabilidad de la parte apelante o peti-cionaria desplegar toda la diligencia requerida para dar cumplimiento a los plazos dispuestos por esta regla y noti-*553ficar al Tribunal de Apelaciones en caso de que no se haya cumplido con lo anterior.
(D) Los términos aquí dispuestos podrán ser prorroga-dos a solicitud de parte mediante una moción debidamente fundamentada y por justa causa.
(E) A los fines de facilitar la preparación de una expo-sición estipulada o exposición narrativa de la prueba, los abogados, las abogadas y los fiscales podrán utilizar las grabaciones realizadas con sus propias grabadoras.
Comentario:
Esta regla corresponde a las Reglas 19, 20 y 29 del Re-glamento del TCA de 1996. En esta regla se elimina la prelación allí dispuesta, permitiendo que la parte tenga la opción de escoger el método de reproducción de prueba oral que cause menos dilación a los procedimientos, y se unifor-man las disposiciones para la preparación de la exposición estipulada y exposición narrativa tanto en las apelaciones y en los certiorari de naturaleza civil como como en los de naturaleza criminal. De esta forma se simplifican los pro-cedimientos y se permite que las partes opten por el meca-nismo que demuestre mayor celeridad en el proceso.
Regla 77 — Legajo
(A) Apelación en casos criminales
El legajo o expediente de apelación en los casos de ape-lación de sentencias en procedimientos criminales, consis-tirá del expediente original del Tribunal de Primera Ins-tancia, al que se unirá la reproducción de la prueba oral preparada conforme lo dispuesto en las Reglas 76 y 76.1.
El expediente de apelación deberá elevarse al Tribunal de Apelaciones dentro de los treinta días a partir de la fecha de la presentación del escrito de apelación, excepto que cuando hubiere más de una apelación interpuesta contra la sentencia por dos o más acusados apelantes, el tri*554bunal apelado podrá fijar un término mayor, nunca menor, para elevar el expediente.
En todos los casos, el tribunal apelado, en el ejercicio de su discreción, con o sin moción o notificación al efecto, po-drá prorrogar el término para elevar el expediente de ape-lación por un período no mayor de sesenta días adicionales. Cualquier prórroga ulterior sólo podrá concederse por causa justificada, la cual se hará constar en la orden que conceda la prórroga. Copia de esa orden deberá ser notifi-cada al Tribunal de Apelaciones.
(B) Apelación de casos civiles y certiorari
El legajo o expediente de apelación en procedimientos de naturaleza civil y de certiorari en los casos civiles y criminales, consistirá del Apéndice que forme parte del es-crito, junto con el Apéndice de la parte apelada o recurrida, al que se unirá la reproducción de la prueba oral prepa-rada conforme a las Reglas 76 y 76.1.
En todo caso el Tribunal de Apelaciones, motu proprio o a solicitud de parte, podrá ordenar la elevación del expe-diente original.
El Secretario o Secretaria del Tribunal de Primera Ins-tancia deberá elevar los autos originales, junto con la co-rrespondiente certificación, cuando le sea así ordenado por el Tribunal. El Tribunal de Apelaciones podrá requerir la preparación de un índice.
(C) Recursos de revisión administrativa
El legajo en los casos de revisión administrativa consis-tirá del Apéndice que debe formar parte del escrito, junto al Apéndice que debe formar parte del alegato de la parte recurrida, junto a la reproducción de la prueba oral, cuando así lo autorice el Tribunal.
En todo caso el Tribunal de Apelaciones, motu proprio o a solicitud de parte, podrá ordenar la elevación del expe-diente original.
*555(D) Legajo en todos los recursos
(1) El legajo se preparará conforme las disposicio-nes de estas reglas y, en lo que no fueren incompatibles, con el Reglamento del Tribunal Supremo, las Reglas de Procedimiento Criminal o las Reglas de Procedimiento Civil, y las Reglas de Administración del Tribunal de Primera Instancia. Por estipulación de las partes, aprobada por el Tribunal de Primera Instancia o por el organismo adminis-trativo correspondiente, podrá dejarse fuera del expediente que deba ser elevado cualquier documento del expediente original que no fuese pertinente al recurso. En ese caso, dicha estipulación formará parte del expediente que se eleve.
(2) Al recibo del expediente o de los expedientes originales mencionados en los incisos (A), (B) y (C) de esta regla, el Secretario o Secretaria del Tribunal de Apelacio-nes notificará inmediatamente su presentación a las par-tes, así como al Tribunal de Primera Instancia u organismo administrativo correspondiente.

Comentario:

Esta regla corresponde a la Regla 77 del Reglamento del TCA de 1996.
Regla 78 — Solicitud para litigar “in forma pauperis”
Cualquier parte en el procedimiento que por primera vez solicite litigar in forma pauperis, presentará ante el Tribunal de Apelaciones una declaración jurada, en la cual expondrá los hechos que demuestren su incapacidad para pagar los derechos y las costas o para prestar garantía por éstos, su convencimiento de que tiene derecho a un reme-dio y una exposición de los asuntos que se propone plan-tear en el recurso.
*556Si la solicitud se concede, la parte podrá litigar sin el pago de derecho y costas, o sin la prestación de fianza para ello.
El Tribunal de Apelaciones podrá preparar formularios para facilitar la comparecencia efectiva de apelantes o re-currentes in forma pauperis.
Comentario:
Esta regla corresponde a la Regla 78 del Reglamento del TCA de 1996. Se dispone que el tribunal podrá preparar impresos o formularios que facilitan hacer efectivos los re-clamos de los indigentes. Art. 4.004 de la Ley de la Judica-tura del Estado Libre Asociado de Puerto Rico de 2003.
Regla 79 — Órdenes en auxilio de jurisdicción
(A) Para hacer efectiva su jurisdicción en cualquier asunto pendiente ante sí, el Tribunal de Apelaciones podrá expedir cualquier orden provisional, la cual será obligato-ria para las partes en la acción, sus oficiales, agentes, em-pleados, empleadas, abogados y abogadas, y para aquellas personas que actúen de acuerdo o participen activamente con ellas y que reciban aviso de la orden mediante cual-quier forma de notificación. Dichas órdenes se regirán por las disposiciones pertinentes del Código de Enjuiciamiento Civil, las Reglas de Procedimiento Civil, las Reglas de Pro-cedimiento Criminal y, en lo que no fuere incompatible con aquéllas, se regirán también por estas reglas.
(B) Las disposiciones de la Regla 85(C) serán aplica-bles a la solicitud de estas órdenes.
(C) Las órdenes a que se refiere esta regla podrán ex-pedirse a solicitud de parte y, también, por iniciativa del propio Tribunal de Apelaciones.
(D) No se expedirá una orden de injunction perma-nente, excepto como parte de la sentencia final que dicte el tribunal en el pleito principal.
*557(E) Cualquier solicitud de orden bajo esta regla se ajustará, en cuanto a su forma y contenido, a las disposi-ciones de las Reglas 68 y 70, llevará el mismo epígrafe del caso principal, deberá ser notificada a las demás partes, y a cualquier persona contra quien se solicita un remedio, mediante el método que asegure que éstas queden notifica-das de la solicitud simultáneamente con su presentación, y hará constar la notificación en la propia solicitud. De pre-sentarse la solicitud de orden el mismo día en que se pre-senta el recurso, la notificación simultánea de dicha solici-tud incluirá la notificación del recurso con su Apéndice. A los fines de la notificación simultánea a que se refiere esta regla, podrán utilizarse los métodos de notificación personal, por teléfono o correo electrónico, de forma que las par-tes advengan en conocimiento de la solicitud de orden y del recurso inmediatamente de su presentación.
(F) En los casos apropiados de jurisdicción original, el Tribunal de Apelaciones podrá ordenar, a iniciativa propia o a solicitud de parte, una vista ante el Panel o cuales-quiera de sus Jueces y Juezas para recibir prueba respecto a la solicitud.
(G) Los recursos que contengan una moción en auxilio de jurisdicción, así como toda moción en auxilio de jurisdic-ción posterior, se presentarán en la Secretaría del Tribunal de Apelaciones.
Comentario:
Esta regla corresponde a la Regla 79 del Reglamento del TCA de 1996. Se añade el requisito de que la moción en auxilio de jurisdicción sea notificada a las demás partes y a cualquier persona contra la que se solicita un remedio a través de un medio de notificación que permita que dichas partes conozcan de la solicitud simultáneamente con su presentación. De presentarse la solicitud con el recurso tendrán que notificarse ambos simultáneamente. Se pre-*558tende evitar la presentación de solicitudes sin que la otra parte esté notificada inmediatamente de dicha solicitud y del recurso. Se contempla que dicha notificación se haga personalmente, por telefax o por correo electrónico.
Regla 80 — Vistas orales, sesiones e informes
(A) En general
(1) El Tribunal de Apelaciones podrá ordenar la ce-lebración de una vista oral, a iniciativa propia o a solicitud de parte, en cualquier etapa del procedimiento antes de su decisión final.
(2) La solicitud de vista oral deberá presentarse no más tarde de los diez días siguientes a la fecha de presen-tación del alegato de la parte apelada o recurrida.
(3) Las sesiones de vistas de los Paneles del Tribunal de Apelaciones podrán celebrarse en el Centro Judicial de la región correspondiente del Tribunal de Primera Ins-tancia donde se originó el asunto bajo su consideración, o en cualquier otro lugar por acuerdo de las partes y con la anuencia del Panel que tenga a su cargo el asunto.
(B) Notificación y comparecencia
(1) Todas las partes interesadas en el caso de que se trate serán notificadas de la fecha, la hora y el lugar en que se celebrará la vista oral, la cual será siempre en se-sión pública.
(2) Todas las partes cumplirán con su obligación de comparecer a la vista oral, so pena de sanciones.
(C) Informes orales de las partes
(1) Los informes orales tendrán el propósito de po-ner en relieve los argumentos escritos que aparezcan en los alegatos presentados.
(2) Toda vista oral ordenada por el Tribunal de *559Apelaciones se celebrará sujeto a las normas y los procedi-mientos siguientes:
(a) El tiempo máximo para la argumentación principal durante el informe oral será de quince minutos para cada parte. El tribunal, a su discreción, podrá conce-der cinco minutos a cada parte para rectificar. Además, podrá aumentar o disminuir, a su discreción, el tiempo con-cedido a cualquiera de las partes.
(b) El Tribunal de Apelaciones podrá señalar para vista una moción y fijar el tiempo para ésta.
(c) Los asuntos serán anunciados por el Secre-tario o Secretaria y se despacharán en el orden correspon-diente tras la apertura del tribunal para la sesión del día.
(d) Las causas podrán oírse conjuntamente, a solicitud de cualesquiera de las partes o por iniciativa del tribunal. La concesión o denegación de una moción que so-licite la acumulación de causas quedará siempre reservada a la discreción del tribunal.
(e) Los abogados o las abogadas, al dirigirse al Tribunal de Apelaciones y mientras hagan sus informes, deberán permanecer de pie, a menos que se les conceda permiso para permanecer sentados o sentadas.
(f) Al hacer su informe oral, los abogados o abo-gadas deberán limitarse a los puntos en controversia.
Comentario:
Esta regla corresponde a la Regla 80 del Reglamento del TCA de 1996.

Regla 80.1 Recursos consolidados

Los recursos sobre una sentencia, orden o resolución po-drán ser consolidados por Orden del Tribunal de Apelacio-nes expedida por iniciativa propia o a solicitud de parte.
*560Comentario:
Se permite la consolidación de recursos igual que en cuanto a las apelaciones (Regla 17).
Regla 81 — Comparecencia como “amicus curiae”
(A) A iniciativa del tribunal
El Tribunal de Apelaciones podrá motu proprio solicitar la comparecencia de una persona o entidad como amicus curiae en cualquier momento y en cualquier caso ante su consideración.
El Tribunal de Apelaciones podrá solicitar la compare-cencia del Procurador General o Procuradora General en aquellos casos que planteen asuntos de interés público.
(B) A petición de parte
(1) El escrito de comparecencia como amicus curiae en cualesquiera de los recursos ante la consideración del Tribunal de Apelaciones podrá presentarse con el consen-timiento escrito de todas las partes en el pleito. Deberá presentarse dentro del término prescrito en estas reglas para el recurso de que se trate.
(2) El alegato de amicus curiae en un caso ante el Tribunal de Apelaciones señalado para vista oral podrá presentarse cuando estuviere acompañado del consenti-miento por escrito de todas las partes en el caso, dentro del término concedido para la presentación del alegato de la parte apoyada y, si no fuere en apoyo de alguna de las partes, dentro del término concedido para la presentación del alegato de la parte apelante o peticionaria.
(C) Sin la anuencia de las partes
Una moción de comparecencia de amicus curiae podrá presentarse acompañada de su alegato dentro del término prescrito en estas reglas para el recurso de que se trate. La moción expondrá en forma concisa la naturaleza del inte-*561rés de la persona solicitante y relacionará los hechos o asuntos de derecho y su pertinencia para la solución del caso. En ningún caso dicha moción podrá exceder de cinco páginas. Cualquier parte notificada de dicha moción podrá presentar oportunamente su objeción a la misma, expo-niendo brevemente las razones para rehusar dar su consentimiento.
Comentario:
Esta regla corresponde a la Regla 81 del Reglamento del TCA de 1996.
Regla 82 — Sustitución de partes
(A) Si estando pendiente un recurso ante el Tribunal de Apelaciones alguna de las partes falleciere, los herede-ros, las herederas o el representante legal de la persona fallecida notificará al tribunal de dicho fallecimiento den-tro de un término de treinta días, contados desde la fecha en que se conozca tal hecho. El tribunal, a solicitud hecha dentro de los seis meses de dicha notificación, ordenará la sustitución de la parte fallecida por la parte apropiada. Si no se hiciere la solicitud de sustitución voluntariamente, la otra parte podrá entonces solicitar que se haga constar en los autos el hecho de la muerte y el pleito seguirá trami-tándose en la forma que el tribunal ordene.
(B) Cuando un funcionario público o funcionaria pú-blica, en su capacidad oficial, fuere parte de un procedi-miento ante el Tribunal de Apelaciones y falleciere, renun-ciare o de otro modo dejare de ocupar el cargo mientras el procedimiento estuviere pendiente, el pleito no terminará y su sucesor o sucesora lo sustituirá automáticamente. Los procedimientos subsiguientes a la sustitución se tramita-rán a nombre de la parte sustituta, pero se obviará cual-quier error en el nombre que no afecte los derechos sustan-ciales de las partes. La orden de sustitución podrá *562registrarse en cualquier momento, pero la omisión de re-gistrarla no afectará la sustitución.
(C) Cuando un funcionario público o funcionaría pú-blica, en su capacidad oficial, fuere parte de una apelación u otro procedimiento, podrá ser designado o designada por su título oficial en vez de por su nombre.
Comentario:
Esta regla corresponde a la Regla 82 del Reglamento del TCA de 1996.
Regla 83 — Desistimiento y desestimación
(A) La parte promovente de un recurso podrá presen-tar en cualquier momento un aviso de desistimiento.
En casos criminales, la moción de desistimiento deberá venir acompañada de una declaración jurada de la persona acusada, indicando su intención de desistir.
(B) Una parte podrá solicitar en cualquier momento la desestimación de un recurso por los motivos siguientes:
(1) que el Tribunal de Apelaciones carece de juris-dicción;
(2) que el recurso fue presentado fuera del término de cumplimiento estricto dispuesto por ley sin que exista justa causa para ello;
(3) que no se ha presentado o proseguido con dili-gencia o de buena fe;
(4) que el recurso es frívolo y surge claramente que no se ha presentado una controversia sustancial o que ha sido interpuesto para demorar los procedimientos, o
(5) que el recurso se ha convertido en académico.
(C) El Tribunal de Apelaciones, a iniciativa propia, po-drá desestimar un recurso de apelación o denegar un auto *563discrecional por cualquiera de los motivos consignados en el inciso (B) precedente.
(D) Las resoluciones que emita el Tribunal de Apela-ciones bajo esta regla deberán ser fundamentadas.
(E) Cuando se presente un recurso prematuro por es-tar pendiente de resolver una moción de reconsideración ante el Tribunal de Primera Instancia, el Tribunal de Ape-laciones podrá, a petición de parte o motu proprio, tomar medidas mientras se dilucida la moción de reconsideración para facilitar el trámite apelativo posterior en aras de la economía procesal y de la reducción de costos de las partes.
Comentario:
Esta regla corresponde a la Regla 83 del Reglamento del TCA de 1996. Se incorpora la norma de requerir en casos criminales una declaración jurada del acusado para desis-tir de un recurso (véase la Regla 32 del Reglamento del Tribunal Supremo de Puerto Rico). Se atempera su conte-nido al mandato de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, de que las reglas del Tribunal de Apelaciones evitarán la desestimación de los recursos por defectos de forma y notificación. A tales fines se elimina el subinciso (3) del inciso (B) sobre deses-timación por falta de perfeccionamiento del recurso; siem-pre queda la facultad del tribunal para desestimar por falta de diligenciamiento o por incumplir órdenes para su perfeccionamiento (véase el inciso (B)(3), teniendo pre-sente la norma de la Regla 12.1).
Debe tenerse presente la norma expuesta por el Tribunal Supremo de que el mecanismo procesal de la desesti-mación como sanción debe utilizarse como último recurso, para que se conciben el deber de las partes de cumplir con los requisitos procesales y el derecho estatutario de todo ciudadano de que su caso sea revisado por un Panel cole-giado de tres Jueces y Juezas. Con este balance en mente, *564el Tribunal de Apelaciones debe usar medidas intermedias menos drásticas dirigidas al trámite y perfeccionamiento diligente de los recursos. Véase Román et als. v. Román et als., 158 D.P.R. 163 (2002).
El inciso (E) se refiere a los recursos prematuros por estar pendiente de resolver una moción de reconsideración ante el Tribunal de Primera Instancia y pretende evitar que las desestimaciones por tales motivos causen costos innecesarios a las partes en el procedimiento apelativo.
Con el propósito de no exigir trámites innecesarios y costosos en casos prematuramente presentados, el Tribunal Supremo expresó en resolución desestimatoria emitida en el caso Ruiz Cáceres v. P.R.T.C., CC-2000-43, 2 de febrero de 2000, lo siguiente:
A solicitud de parte, para facilitar el trámite y en aras de la economía procesal, la Secretaría del Tribunal queda autori-zada a desglosar los documentos de este recurso, salvo los originales. Una vez desglosadas las copias del recurso, la parte podrá proceder a sustituirles la carátula, para que refleje el nuevo número de presentación, y última página, con la firma y nueva fecha de presentación. Además, tendría que anejarles al Apéndice copia de la resolución denegando la reconsideración y del volante.
Véase también, con ese mismo enfoque, el voto particular de la Jueza Naveira Merly en el caso Empress Hotel, Inc. v. Acosta, 150 D.P.R. 208 (2000).
Regla 83.1 — Dictamen sin fundamentos adecuados
Cuando el Tribunal de Apelaciones determine que la sentencia o resolución final del Tribunal de Primera Ins-tancia, de un organismo o de una agencia administrativa carece de los fundamentos necesarios para ejercer adecua-damente su función revisora deberá, en auxilio de jurisdic-ción, retener jurisdicción sobre el recurso y ordenar al tribunal de instancia, organismo o agencia que fundamente la sentencia o resolución final previamente emitida. Una vez recibido el dictamen fundamentado, el tribunal podrá *565solicitar de las partes que se expresen y procederá a resolver el asunto.

Comentario:

Cuando el dictamen final de un tribunal de instancia, de un organismo o de una agencia administrativa no contiene los fundamentos en que se basó, el Tribunal de Apelaciones de ordinario exige al foro primario que fundamente su de-cisión, para así llevar a cabo su función revisora con mayor competencia. Más el procedimiento de desestimar el re-curso y ordenar que se prepare un nuevo dictamen funda-mentado obliga a las partes a presentar un nuevo recurso. Debido a que no es correcta ni eficiente la presentación de dos recursos apelativos para revisar una misma determi-nación y que ello conlleva una inversión innecesaria de tiempo y de dinero para todas las partes, se adopta la norma expuesta por el Tribunal Supremo en Pueblo v. Pérez, 159 D.P.R. 554 (2003). Con ello se propicia el principio rector de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 de que la justicia sea efectiva, justa y económica, y de que no se desestimen los recursos en aquellos casos en que se puede proveer una oportunidad razonable de corrección cuando ello no afecte los derechos de las partes.
Regla 84 — Moción de reconsideración; mandatos
(A) Cualquier moción de reconsideración sobre cual-quier asunto civil o criminal deberá ser presentada dentro del plazo improrrogable de quince días contados a partir del archivo en autos de copia de la notificación de la reso-lución o sentencia del Tribunal de Apelaciones.
La presentación oportuna de una moción de reconside-ración paralizará los términos para apelar o recurrir ante el Tribunal Supremo.
El término para apelar o recurrir al Tribunal Supremo comenzará a contarse de nuevo a partir del archivo en au*566tos de copia de la notificación de la resolución o sentencia del Tribunal de Apelaciones que resuelva definitivamente la moción de reconsideración.
(B) La moción de reconsideración discutirá sólo los asuntos específicos respecto de los cuales la parte promo-vente considere que el tribunal erró en la determinación de hecho o en la aplicación del derecho.
Dentro de diez días desde la presentación de la moción de reconsideración o en el término que determine el tribunal, la parte promovida podrá presentar su oposición, luego de lo cual la moción de reconsideración quedará so-metida para adjudicación. El tribunal podrá resolver una moción de reconsideración en cualquier momento.
(C) Las mociones de reconsideración serán resueltas, en lo posible, por el mismo Panel que haya emitido la de-cisión, asignándose su atención para el correspondiente in-forme a un Juez distinto o una Jueza distinta de quien suscribió la orden, resolución o sentencia original.
(D) No se permitirá la presentación de más de una mo-ción de reconsideración por la misma parte, de haber sido denegada la primera.
(E) Transcurridos diez días laborables de haber adve-nido final y firme la decisión del Tribunal de Apelaciones, el Secretario o Secretaria enviará el mandato al Tribunal de Primera Instancia o a la agencia correspondiente, junto con todo el expediente original, cuando éste haya sido elevado.
Comentario:
Esta regla corresponde a la Regla 84 del Reglamento del TCA de 1996.
La regla se enmienda para incorporar del texto de la Regla 53.1(h) de Procedimiento Civil lo relativo al efecto interruptor de la moción de reconsideración y disponer ex-*567presamente en el Reglamento que los términos para apelar o recurrir al Tribunal Supremo quedarán paralizados por la presentación oportuna de dicha moción. Se dispone para la presentación de oposición y cuándo quedará sometida para decisión la moción de reconsideración, quedando claro que el tribunal podrá resolverla en cualquier momento.
El mandato se deberá remitir al Tribunal de Primera Instancia o a la agencia correspondiente luego de transcu-rridos diez días laborables de haber advenido final y firme la decisión del Tribunal de Apelaciones.
Regla 85 — Costas y sanciones
(A) Las costas se concederán a favor de la parte que prevalezca, excepto en aquellos casos en que se disponga lo contrario por ley.
(B) Si el Tribunal de Apelaciones determina que el re-curso ante su consideración es frívolo o que se presentó para dilatar los procedimientos, lo denegará o desestimará, según sea el caso, e impondrá a la parte promovente o a su abogado o abogadas las costas, los gastos, los honorarios de abogado y la sanción económica que estime apropiada, la cual deberá reflejar, en lo posible, el costo de la dilación para el Estado y para la parte opositora recurrida causado por la interposición del recurso, conforme a las guías que establezca el Tribunal de Apelaciones.
El tribunal impondrá iguales medidas a la parte promo-vida o a su abogado cuando determine que la contestación al recurso es frívola o que ha sido presentada para dilatar los procedimientos.
(C) El Tribunal de Apelaciones impondrá costas y san-ciones económicas en todo caso y en cualquier etapa a una parte, a su abogado o a su abogada por la interposición de recursos frívolos o por conducta constitutiva de demora, abandono, obstrucción o falta de diligencia en peijuicio de la eficiente administración de la justicia.
*568(D) A discreción del Tribunal de Apelaciones, la san-ción económica podrá ser a favor del Estado, de cualquier parte o de su abogado o abogada.
(E) Los dictámenes del Tribunal de Apelaciones bajo esta regla, deberán ser debidamente fundamentados.
Comentario:
Esta regla corresponde a la Regla 85 del Reglamento del TCA de 1996. Recoge también lo dispuesto en el Art. 4.008 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003, que faculta al tribunal a imponer san-ciones económicas, además de las costas y los honorarios en las circunstancias especificadas por esta regla.
Regla 86 — Corrección de autos
Cualquier parte podrá solicitar que se corrija un error o defecto en los autos del foro recurrido si por el error o ac-cidente se omitiere o se relacionare alguna porción del ex-pediente original, pertinente y necesaria para la resolución del recurso ante el Tribunal de Apelaciones. En tales casos, el Tribunal de Apelaciones podrá dictar una resolución en la que ordene que el Secretario o la Secretaria haga la corrección de que se trate, o que el funcionario o la funcio-naría que deba hacerla remita al Tribunal de Apelaciones copia certificada de todo o parte de los autos correspon-dientes, según se le requiera.

Comentario:

Esta regla corresponde a la Regla 86 del Reglamento del TCA de 1996. Se modificó su lenguaje para disponer que la copia certificada en la que se corrige el error en los autos, puede ser total o parcial, según se lo requiera el Tribunal de Apelaciones.
*569Regla 87 — Disposiciones diversas
(A) Las copias de escritos que se presenten en el Tribunal de Apelaciones, que por disposición de estas reglas tengan que ser notificadas a todas las partes, constituirán copia fiel y exacta del escrito original presentado, lo que se hará constar en la certificación de notificación.
(B) El término decisión incluirá cualquier sentencia, resolución, orden, providencia, cualquier otra actuación del tribunal, de cualquiera de sus Paneles o de cualquier otro tribunal.
(C) El término Juez Administrador o Jueza Adminis-tradora se utiliza en estas reglas para designar al Juez Administrador o Jueza Administradora del Tribunal de Apelaciones.
(D) Región Judicial se refiere a los Paneles dispuestos en el Art. 5.005 de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003.
Comentario:
Esta regla corresponde a la Regla 87 del Reglamento del TCA de 1996, actualizada.
Regla 88 — Cláusula derogatoria
Se deroga el Reglamento del Tribunal de Circuito de Apelaciones aprobado por el Tribunal Supremo el 1 de mayo de 1996 y el Reglamento Transitorio del Tribunal de Apelaciones aprobado por el Tribunal Supremo el 18 de noviembre de 2003.
Comentario:
El presente Reglamento deroga el Reglamento del Tribunal de Circuito de Apelaciones de 1 de mayo de 1996 y sustituye el Reglamento Transitorio del Tribunal de Apela-ciones de 18 de noviembre de 2003. Las Reglas de Procedi-*570miento Civil, las Reglas de Procedimiento Criminal y las Reglas de Administración del Tribunal de Primera Instan-cia deberán enmendarse para atemperarlas a la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico de 2003 y a este Reglamento.
Regla 89 — Vigencia
Este Reglamento entrará en vigor inmediatamente des-pués de su aprobación y aplicará a todos los procedimien-tos pendientes ante el Tribunal de Apelaciones.
Comentario:
Toda vez que el Reglamento Transitorio del Tribunal de Apelaciones estuvo en vigencia hasta la aprobación de este Reglamento, que el Reglamento Transitorio fue circulado ampliamente para comentarios, los que se tomaron en cuenta en este Reglamento, se dispone su vigencia inmediata.